Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 1 of 74 Page ID #:1




 1   Steven R. Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 2   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 4   Trisha K. Monesi (SBN 303512)
     Trisha.Monesi@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
     Additional Counsel on Signature Page
 8   Attorneys for Plaintiffs
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No.:

12   STEVEN BOULOM, KATHLEEN                   CLASS ACTION COMPLAINT
     CHAMPIGNY, and ALANNA                     FOR:
13   FARBER, individually, and on
     behalf of a class of similarly situated   (1) Violations of California’s
14   individuals,                                   Consumers Legal Remedies Act
                                               (2) Viol. of Unfair Competition Law
15                Plaintiffs,                  (3) Breach of Implied Warranty under
                                                    the Song-Beverly Consumer
16         v.                                       Warranty Act
                                               (4) Breach of Express Warranty under
17   TOYOTA MOTOR SALES, U.S.A.,                    California Law
     INC., a California corporation,           (5) Breach of Written Warranty under
18   TOYOTA MOTOR NORTH                             the Magnuson-Moss Warranty Act
     AMERICA, INC., a California               (6) Breach of Implied Warranty under
19   corporation, and TOYOTA MOTOR                  the Magnuson-Moss Warranty Act
     CORPORATION, a Japanese                   (7) Violation of Pennsylvania Unfair
20   corporation,                                   Trade Practices and Consumer
                                                    Protection Law
21                Defendants.                  (8) Breach of Implied Warranty under
                                                    Pennsylvania Law
22                                             (9) Breach of Express Warranty under
                                                    Pennsylvania Law
23                                             (10) Unjust Enrichment

24                                             DEMAND FOR JURY TRIAL

25
26
27
28

                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 2 of 74 Page ID #:2




 1         1.      Plaintiffs Steven Boulom, Kathleen Champigny, and Alanna Farber
 2   (“Plaintiffs”) bring this action for themselves and on behalf of all persons
 3   (“Class Members”) in the United States, and in the alternative on behalf of all
 4   persons in the states of California and Pennsylvania, who purchased or leased
 5   2019 and 2020 Toyota RAV4 Hybrids (“Class Vehicles”).
 6         2.      Defendants Toyota Motor Sales, U.S.A., Inc., (“TMS,”) Toyota
 7   Motor North America, Inc. (“TMNA,”) and Toyota Motor Corporation (“TMC”)
 8   (collectively, “Toyota” or “Defendants”) designed, manufactured, marketed,
 9   distributed, sold, warranted, and/or serviced the Class Vehicles. Plaintiffs allege
10   as follows:
11                                   INTRODUCTION
12         3.      This is a consumer class action concerning the misrepresentation of
13   material facts, the failure to disclose material facts, and safety concerns to
14   consumers.
15         4.      Defendants manufactured, marketed, distributed, and sold the Class
16   Vehicles without disclosing that the Class Vehicles’ fuel systems are defective.
17         5.      Toyota advertised that Class Vehicles were equipped with 14.5
18   gallon fuel tanks and able to achieve 41 miles per gallon (“MPG”) for city
19   driving, 38 MPG for highway driving, and a combined 40 MPG.1 This provides a
20   range of 580 miles on a single tank of gas. 2
21
22
23
24
25
26         1
              See https://www.toyota.com/rav4hybrid/ (last visited Jan. 30, 2020).
27          2
              See https://www.toyota.com/rav4/features/mpg/4444/4456/4454 (last
28   visited Jan. 30, 2020).

                                              Page 1
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 3 of 74 Page ID #:3




 1         6.     Plaintiffs are informed and believe, and based thereon allege, that
 2   the fuel system in Class Vehicles is defective such that the fuel tank cannot be
 3   filled to its advertised capacity, compromising the promised range of the
 4   vehicles, increasing emissions, and increasing the risk of overflow during fueling
 5   (the “Fuel Tank Defect”).
 6         7.     The Fuel Tank Defect is inherent in each Class Vehicle and was
 7   present at the time of sale or lease to each Class Member.
 8         8.     Toyota designed and manufactured the fuel systems in the Class
 9   Vehicles, which are part of a hybrid power design. The vehicle is powered by a
10   2.5-liter gasoline engine as well as electric motors. Starting in 2019, Toyota
11   introduced the re-designed fifth generation RAV4, in order to “reinforce its hold
12   and widen the lead as the number-one compact SUV” and to continue its reign as
13   “Toyota’s number-one model.”3
14         9.     In the fifth-generation hybrid versions of the RAV4, the front
15   wheels are powered by both the gasoline engine and an electric motor, while the
16   rear wheels draw power from a separate electric motor. This design changed the
17   shape of the vehicles slightly, and Toyota re-designed a number of internal
18   components in order to accommodate the new shape. One of the re-designed
19   pieces was the fuel tank assembly (“fuel tank”).
20         10.    Since its introduction, this redesigned RAV4 Hybrid has been the
21   subject of myriad complaints by consumers, who have been unable to fill up
22   their vehicles to the advertised capacity of 14.5 gallons. When refueling,
23   consumers report that the automatic shut-off activates well before the tank is full,
24   usually after a mere 8 gallons have been added to the tank. Consumers can force
25
           3
26           Levin, Doron, “2019 Toyota RAV4 Takes Spotlight as Japanese
     Automaker’s Top Seller and New Show Horse in U.S.,” Forbes,
27   https://www.forbes.com/sites/doronlevin/2018/11/19/2019-toyota-rav4-takes-
     spotlight-as-japanese-automakers-top-seller-and-new-show-horse-in-u-
28   s/#4b37dfd516a8 (Nov. 19, 2018) (last visited Jan. 30, 2020).

                                              Page 2
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 4 of 74 Page ID #:4




 1   the tank to accept up to two or three more gallons by slowly adding gas after the
 2   automatic shut-off has been triggered, but many have reported gas then spilling
 3   out of the vehicle well before the tank has actually been filled, which presents a
 4   clear-cut and unreasonable safety hazard. Even in those situations, the gas gauge
 5   in Class Vehicles rarely reads full and the computed Distance to Empty (“DTE”)
 6   is usually in the 400-mile range, if not lower—well below the 580 range
 7   advertised by Defendants.
 8         11.    The Fuel Tank Defect presents an unreasonable safety risk for
 9   Plaintiffs, members of the Class, and the general public, because, upon
10   information and belief, the fuel systems in Class Vehicles are not properly
11   vented, leading to increased emissions from the car, damaging the fuel system
12   components due to higher internal pressure, and increasing the risk of fuel
13   spilling out of the vehicle while being re-fueled.
14         12.    This hazardous defect has resulted in numerous complaints to
15   authorized dealers throughout the country and over 100 complaints to the
16   National Highway Traffic Safety Administration (“NHTSA”) for vehicles that
17   only began to be sold in Spring of 2019. As one frustrated 2019 RAV4 Hybrid
18   owner from Sacramento, California (NHTSA ID Number: 11229116) reported to
19   NHTSA on July 3, 2019:
20
21         MY 14 GALLON CAPACITY FUEL TANK WILL NOT ACCEPT
           MORE THAN 9.9 GALLONS. EVEN WHEN I’VE RUN IT TO
22         LOW FUEL WARNING LIGHTS, NEVER DOUBLE DIGIT FILLS.
23         I’VE USED AT LEAST A DOZEN DIFFERENT GAS STATIONS
           AND SUPPLIERS INCLUDING ONE IN OREGON AND ALWAYS
24         THE SAME LIMITATION. OWNERS MANUAL CAUTIONS
25         AGAINST CONTINUING TO FILL AFTER AUTO SHUT OFF. WE
           HAVE TRIED FAST FILLS, SLOW FILLS, MANUALLY
26         HOLDING THE NOZZLE AND HOLDINGS THE TRIGGER,
27         MANY ANGLES ARE FAILING TO GET OVER 9.9! ROTTEN TO
           GET FAR LESS MILEAGE PER TANK THAN TOYOTA
28
                                              Page 3
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 5 of 74 Page ID #:5




 1         COMMERCIALS SHOW. I AM TEMPTED TO TRY FILLING
           AFTER THE CLICK OFF. WHAT’S WRONG WITH MY
 2         VEHICLE?  IS  THIS   DANGEROUS  SYMPTOM    OR
 3         MANUFACUTURING ERROR? CURRENT MILEAGE IS 2504
           AND PROBLEM PERSISTS SINCE FORST BOUGHT NEW
 4         THROUGH THIS DATE. THANKS!
 5
           13.      Toyota acknowledged to Automotive News that it had opened an
 6
     ongoing investigation into the Fuel Tank Defect December 22, 2019, but Toyota
 7
     has refused to date to provide any notice to consumers, owners and lessees—
 8
     including Class Members—about the defect or when they can expect a repair for
 9
     the defect.4
10
           14.      Despite acknowledging the defect internally and to authorized
11
     dealers, Toyota continues to market and sell the Class Vehicles, promising 41
12
     miles per gallon (“MPG”) for city driving, 38 MPG for highway driving, and a
13
14
15
16
17
18
19
20
21
22
23
24
25
26         4
            See Vellequette, Larry P., “Pain at the pump for some RAV4 hybrid
     owners,” Automotive News, https://autonews.com/design/pain-pump-some-rav4-
27   hybrid-owners (Dec. 22, 2019) (last visited Jan. 30, 2020).
28
                                               Page 4
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 6 of 74 Page ID #:6




 1   combined 40 MPG.5 The combined mileage range is 580 miles, as noted by the
 2   U.S. Department of Energy.6
 3         15.    The re-designed fifth generation RAV4 Hybrid was revealed in New
 4   York in March 2018 by William D. Fay, Senior Vice President of Automotive
 5   Operations at TMNA, as well as RAV4 Chief Engineer Yoshikazu Saeki.
 6         16.    As described by Saeki, “The first reason for choosing this specific
 7   setup was to gain the longest driving distance. In between, if you need to extend
 8   the range you can fill up with gasoline quite easily.”7
 9         17.    He further explained:
10         RAV4 customers are normally quite busy in their everyday lives. So
           the main focus was how easily and quickly could they refill their cars.
11         So if they could refill and run another 600 miles, that was a really
           important factor. Fueling up then doesn't become a burden…That’s
12         why we chose the hybrid system for the main powertrain. With one
           fill up, 600 miles. Gasoline and hybrid have same fuel tank capacity.
13         The hybrid system is more about how efficient you can run your life
           around the car, not how efficient the system is in itself. It's not the
14         pursuit of the fuel economy itself, it's how the hybrid system can
           enhance the efficiency of your life.
15
     Id.
16         18.    Saeki confirmed these figures months later at the 2018 Paris Motor
17   Show, where he claimed to have set the fuel efficiency and range goal of the
18   Class Vehicles to be 600 miles or thereabouts before needing to refuel. He
19   explained the reasoning:
20         I noticed in both Michigan and Los Angeles the frequency of trips to
21         the gas station. Every two weeks. I imagined this as an inconvenience
           to owners. And also, some customers like to do long drives, such as
22         from Los Angeles to San Francisco. It’s just a waste of time to try and

23
           5
              See https://www.toyota.com/rav4hybrid/ (last visited Jan. 30, 2020).
24         6
              See
25   https://www.fueleconomy.gov/feg/Find.do?action=sbs&id=42187&id=41307
     (last visited Jan. 30, 2020).
26          7
              Lynton, Adam, “The 2019 Toyota RAV4 Hybrid Will Have a 600-Mile
     Range,” CarBuzz.com, https://carbuzz.com/features/the-2019-toyota-rav4-
27   hybrid-will-have-a-600-mile-range (Apr. 5, 2018) (last visited Jan. 30, 2020).
28
                                              Page 5
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 7 of 74 Page ID #:7



           find a gas station.8
 1
           19.      Based on pre-production testing and design failure mode analysis,
 2
     early complaints to dealers and warranty claims, replacement part orders,
 3
     complaints made to the National Highway Traffic Safety Administration
 4
     (“NHTSA”), and complaints made to Defendant TMS, Defendants were aware of
 5
     the Fuel Tank Defect in Class Vehicles but continued to misrepresent the fuel
 6
     capacity of the Class Vehicles and their effective range on a single tank of gas,
 7
     and further concealed the defect and its effects from Plaintiffs and members of
 8
     the Classes.
 9
           20.      Knowledge and information regarding the Fuel Tank Defect and the
10
     associated safety risk of increased emissions, damage to the fuel system
11
     components, and fuel spillage while re-fueling, was in the exclusive and superior
12
     possession of Defendants and their authorized dealers and was not provided to
13
     Plaintiffs and members of the Classes, who could not reasonably discover the
14
     defect through due diligence. Despite Defendants’ knowledge, Toyota continues
15
     to sell these defective vehicles, has failed to disclose the existence of the Fuel
16
     Tank Defect to directly to consumers, Plaintiffs, and members of the Classes, has
17
     not issued a recall, and has not remedied the defect and/or compensated Class
18
     Vehicle purchasers, owners, or lessees for this material defect.
19
           21.      No reasonable consumer expects to purchase or lease a vehicle that
20
     contained a concealed Fuel Tank Defect which creates a safety hazard and
21
     effectively limits the fuel capacity and range of the vehicle. Moreover, no
22
     reasonable consumer expects Defendant to misrepresent the fuel tank capacity
23
     and range of the vehicle. The Fuel Tank Defect is material to Plaintiffs and
24
     members of the Classes because when they purchased or leased their Class
25
26         8
              Traugott, Jay, “2019 Toyota RAV4 Chief Engineer: Gas Station Trips
27   Every Two Weeks Are a Waste of Time,” CarBuzz.com,
     https://carbuzz.com/news/2019-toyota-rav4-chief-engineer-gas-station-trips-
28   every-two-weeks-are-a-waste-of-time (Oct. 2, 2018) (last visited Jan. 30, 2020).

                                               Page 6
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 8 of 74 Page ID #:8




 1   Vehicles, they reasonably expected that they would be able to fill their fuel tanks
 2   to the advertised capacity, especially given that Toyota has not warned that the
 3   full capacity of the fuel tank may not be available and the full range of the Class
 4   Vehicles would not be available. Had Defendants disclosed the Fuel Tank
 5   Defect, Plaintiffs and members of the Classes would not have purchased or
 6   leased their Class Vehicles or would have paid less for their Class Vehicles.
 7
 8                                    THE PARTIES
 9   Plaintiff Steven Boulom
10         22.    Plaintiff Steven Boulom is a California citizen who resides in
11   Carson, California.
12         23.    On or around September 11, 2019, Plaintiff Boulom purchased a
13   new 2019 Toyota RAV4 Hybrid XLE from Norwalk Toyota, an authorized
14   Toyota dealer in Norwalk, California.
15         24.    Plaintiff Boulom purchased his Toyota RAV4 Hybrid vehicle
16   primarily for personal, family, or household use.
17         25.    The miles-per gallon rating, the fuel tank capacity, and the vehicle’s
18   range were primary factors in Plaintiff Boulom’s decision to purchase his
19   vehicle. Plaintiff Boulom reviewed and carefully tracked the fuel tank capacity
20   in the vehicles he was researching before making his purchasing decision,
21   because vehicle range was of primary importance to him. Before purchase, and
22   in early 2019, Mr. Boulom researched his vehicle on Toyota’s official website.
23   He also researched his prospective vehicle on the websites for Kelley Blue Book,
24   Edmunds, True Car, and Auto Trader. He also was exposed to numerous
25   advertisements regarding the RAV4 vehicle, including a billboard advertisement
26   on the 605 highway. He reviewed and relied on advertisements boasting his
27   vehicle’s 580 mile range. Before visiting the Norwalk Toyota dealership, he
28
                                              Page 7
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 9 of 74 Page ID #:9




 1   reviewed several dealership’s websites regarding the RAV4 vehicle, and he
 2   visited multiple Toyota dealerships, spoke with Toyota dealership personnel
 3   regarding the RAV4 vehicle, and test drove several RAV4 vehicles. Finally, at
 4   the Toyota Norwalk dealership, before purchase, Plaintiff Boulom reviewed the
 5   Monroney Sticker or “window sticker” which listed official information about
 6   the vehicle.
 7         26.      Based on his research, Plaintiff Boulom believed that the 2019
 8   Toyota RAV4 Hybrid XLE would provide both the promised fuel economy as
 9   well as the capacity to hold 14.5 gallons of gas to deliver the advertised range.
10         27.      Toyota’s misstatements and omissions were material to Plaintiff
11   Boulom, as was safety. Had Toyota disclosed the actual fuel tank capacity or the
12   Fuel Tank Defect, Mr. Boulom would have seen and been aware of that
13   information. Moreover, had Toyota disclosed its knowledge of the Fuel Tank
14   Defect before Mr. Boulom purchased his RAV4 Hybrid, Plaintiff Boulom would
15   have seen and been aware of the disclosures. Furthermore, had Mr. Boulom
16   known of the true fuel tank capacity of the RAV4 hybrid, or had he known of the
17   Fuel Tank Defect, Plaintiff Boulom would not have purchased his vehicle or
18   would have paid less for it.
19         28.      Approximately two weeks after purchase, Plaintiff Boulom realized
20   that his fuel tank was incapable of filling more than approximately 10 gallons of
21   fuel—far below the advertised 14.5 gallons.
22         29.      In or around October or November 2019, Plaintiff Boulom visited
23   Carson Toyota, an authorized Toyota dealership, complaining that his fuel tank
24   was unable to fill to capacity. Carson Toyota declined to perform any repairs and
25   told Mr. Boulom that they were unable to find any problems with Mr. Boulom’s
26   vehicle. In fact, dealership recommended that Plaintiff Boulom use a gas station
27   other than Costco.
28
                                               Page 8
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 10 of 74 Page ID #:10




 1          30.    Taking Toyota’s agent’s advice at face value, Plaintiff Boulom
 2    attempted to fuel his vehicle at a Chevron station. Predictably, fueling at a
 3    different gas station did not resolve the problem.
 4          31.    Next, Plaintiff Boulom complained directly to Toyota. Toyota
 5    directed Plaintiff Boulom to return to his dealership. Accordingly, on January 3,
 6    2020, Plaintiff Boulom brought his vehicle to Carson Toyota, an authorized
 7    Toyota dealership in Los Angeles County, California, complaining that his fuel
 8    tank was only able to accept approximately ten gallons. Remarkably, the Toyota
 9    dealership admitted in Plaintiff Boulom’s repair orders that this was “a normal
10    characteristic of this vehicle” and that the fuel tank’s true capacity was “around
11    12 gallons.” Ultimately, the dealership simply returned the vehicle to Plaintiff
12    Boulom and told him that his vehicle was “operating correctly.”
13          32.    Following the dealership visit, Plaintiff Boulom has continued to
14    experience the Fuel Tank Defect. As a result, he does not achieve the advertised
15    vehicle range, and he has to refill his vehicle more often than was promised and
16    that he expected for a hybrid vehicle with a 14.5 gallon tank.
17          33.    At all times, Plaintiff Boulom, like all Class Members, has driven
18    his Toyota RAV4 Hybrid in a manner that is and was both foreseeable, and in
19    which it was intended to be used.
20    Plaintiff Kathleen Champigny
21          34.    Plaintiff Kathleen Champigny is a California citizen who resides in
22    Alameda, California.
23          35.    In or around April 2019, Plaintiff Champigny purchased a new 2019
24    Toyota RAV4 Hybrid from Toyota of Marin, an authorized Toyota dealer in
25    Marin, California.
26          36.    Plaintiff Champigny purchased her Toyota RAV4 Hybrid vehicle
27    primarily for personal, family, or household use.
28
                                               Page 9
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 11 of 74 Page ID #:11




 1          37.    The miles-per-gallon rating, the fuel tank capacity, and the vehicle’s
 2    range were primary factors in Plaintiff Champigny’s decision to purchase her
 3    vehicle. Before purchase, and in early 2019, Ms. Champigny researched her
 4    vehicle online. Before visiting the Toyota of Marin dealership, she reviewed
 5    several dealership’s websites regarding the RAV4 vehicle. Plaintiff Champigny
 6    also reviewed the Monroney Sticker or “window sticker” which listed official
 7    information about the vehicle.
 8          38.    Based on her research, Plaintiff Champigny believed that the 2019
 9    Toyota RAV4 Hybrid XLE would provide both the promised fuel economy as
10    well as the capacity to hold 14.5 gallons of gas to deliver a range of at least 535
11    DTE per tank of gas.
12          39.    Toyota’s misstatements and omissions were material to Plaintiff
13    Champigny, as was safety. Had Toyota disclosed the actual fuel tank capacity or
14    the Fuel Tank Defect, Plaintiff Champigny would have seen and been aware of
15    that information. Moreover, had Toyota disclosed its knowledge of the Fuel
16    Tank Defect before Plaintiff Champigny purchased her RAV4 Hybrid, Plaintiff
17    Champigny would have seen and been aware of the disclosures. Furthermore,
18    had Plaintff Champigny known of the true fuel tank capacity of the RAV4
19    hybrid, or had she known of the Fuel Tank Defect, Plaintiff Champigny would
20    not have purchased her vehicle or would have paid less for it.
21          40.    Shortly after purchase, and on the first occasion that Plaintiff
22    Champigny had to fuel her vehicle, she found that she was unable to fill the tank
23    to capacity. Moreover, far from the advertised 580 miles of range, Ms.
24    Champigny’s vehicle had a range in the mid 400s.
25          41.    In January 2020, Plaintiff Champigny contacted the Marin of Toyota
26    dealership—Toyota’s authorized agent for repairs—to complain about the Fuel
27    Tank Defect. The dealership agent told her that the fuel tank refueling issue was
28
                                               Page 10
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 12 of 74 Page ID #:12




 1    caused by the tank’s shape.
 2          42.    Plaintiff Champigny has continued to experience the Fuel Tank
 3    Defect. As a result, she does not achieve the advertised vehicle range, and she
 4    must refill her vehicle more often than was promised and than she expected for a
 5    hybrid vehicle with a 14.5-gallon tank.
 6          43.    At all times, Plaintiff Champigny, like all Class Members, has
 7    driven her Toyota RAV4 Hybrid in a manner that is and was both foreseeable,
 8    and in which it was intended to be used.
 9    Plaintiff Alanna Farber
10          44.    Plaintiff Alanna Farber is a Pennsylvania citizen who resides in
11    Philadelphia, Pennsylvania.
12          45.    On or around August 10, 2019, Plaintiff Farber purchased a new
13    2019 Toyota RAV4 Hybrid LE from Sloane Toyota, an authorized Toyota dealer
14    located in Glenside, Pennsylvania.
15          46.    Plaintiff Farber purchased her vehicle for personal, family, or
16    household use.
17          47.    The MPGs and the vehicle’s range based on stated fuel capacity
18    were primary factors in Plaintiff Farber’s decision to purchase her vehicle.
19    Before purchasing her Class Vehicle, Plaintiff Farber reviewed the vehicle’s
20    Monroney sticker (a.k.a. window sticker). Plaintiff Farber believed that the 2019
21    Toyota RAV4 Hybrid LE would provide both the promised fuel economy as well
22    as the capacity to hold 14.5 gallons of gas to deliver a range of at least 535 DTE
23    per tank of gas.
24          48.    Toyota’s misstatements and omissions were material to Plaintiff
25    Farber. Had Toyota disclosed its knowledge of the Fuel Tank Defect before she
26    purchased her RAV4 Hybrid, Plaintiff Farber would have seen and been aware
27    of the disclosures. Furthermore, had she known of the Fuel Tank Defect, Plaintiff
28
                                                Page 11
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 13 of 74 Page ID #:13




 1    Farber would not have purchased her vehicle or would have paid less for it.
 2          49.    Since the first time she had to fill up the car with gasoline in August
 3    2019, Plaintiff Farber noticed that the automatic shut-off clicks after only 8
 4    gallons have poured into the tank. She did not attempt to put any more gasoline
 5    in the car. When she checked the fuel gauge immediately thereafter, the gauge
 6    read that the tank was only three quarters full.
 7          50.    In or around November 2019, with approximately 5,500 miles on
 8    the odometer, Plaintiff Farber’s vehicle was taken to Sloane Toyota for its first
 9    service. When the dealership’s service technicians were informed that Plaintiff.
10    Farber was unable to fuel the vehicle to its advertised capacity, they stated that
11    they could not address her concerns at that appointment and advised that she
12    should make a separate appointment with a different department.
13          51.    Since the dealership visit, Plaintiff Farber has continued to
14    experience the Fuel Tank Defect, leading her to refill her vehicle more often than
15    she would have if the vehicle had performed as expected for a hybrid vehicle
16    with a 14.5 gallon tank. In December 2019, she experienced an overflow of gas
17    out of the tank during a fill but her vehicle indicated that DTE was only in the
18    400 mile range.
19          52.    At all times, Plaintiff Farber, like all Class Members, has driven her
20    Toyota RAV4 Hybrid in a manner that is and was both foreseeable, and in which
21    it was intended to be used.
22    Defendants
23          53.    Defendant Toyota Motor Sales, U.S.A., Inc. (“TMS”), is a
24    corporation organized and in existence under the laws of the State of California
25    and registered to do business in the State of California. TMS is headquartered at
26    6565 Headquarters Dr, Plano, TX 75024. TMS markets motor vehicles, parts,
27    and other products for sale in California, in the United States, and throughout the
28
                                               Page 12
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 14 of 74 Page ID #:14




 1    world. TMS is the warrantor and distributor of Class Vehicles in California and
 2    throughout the United States. Upon information and belief, TMS maintains the
 3    North American Parts Center in Ontario, California, which is responsible for
 4    shipping “goods to over 16 distribution centers across the US,” and maintains the
 5    Los Angeles Parts Distribution Center in Torrance, California, which “provide[s]
 6    daily service to over 240 Toyota and Lexus Dealers across California and the
 7    western U.S.”9
 8          54.   Defendant Toyota Motor North America, Inc. (“TMNA”), is a
 9    corporation organized and in existence under the laws of the State of California
10    and registered to do business in the State of California. TMNA is headquartered
11    at 6565 Headquarters Dr, Plano, TX 75024. According to Toyota’s official
12    website, TMNA “brings together Toyota’s marketing, sales, engineering and
13    manufacturing arms in North America on one shared, state-of-the-art campus.”10
14          55.   TMNA also maintains offices in Torrance. Additionally, TMNA’s
15    research and development offices are located in Gardena, California, where they
16    are “engaged in engineering design, vehicle evaluation, powertrain development
17    & calibration, regulatory affairs, and alternative powertrain research for Toyota
18    and Lexus vehicles manufactured or sold in North America.”11 The Gardena
19    offices are also known as “Toyota Technical Center.” (“TTC”).
20          56.   Founded in 1937 and headquartered in Toyota City, Japan,
21    Defendant Toyota Motor Corporation (“TMC”) is a corporation organized under
22    the laws of Japan. TMC manufacturers and distributes automobiles, as well as
23
            9
24             https://www.toyota.com/usa/operations/map.html#!/USCA (last visited
      Jan. 30, 2020)
25           10
                https://www.toyota.com/usa/operations/map.html#!/tcal (last visited Jan.
26    30, 2020)
             11
                https://www.toyota.com/usa/operations/map.html#!/ttc_gardena (last
27    visited Jan. 30, 2020)
28
                                              Page 13
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 15 of 74 Page ID #:15




 1    parts for Toyota branded vehicles, and is the parent company of both TMS and
 2    TMNA. Upon information and belief, both the Class Vehicles, their fuel
 3    systems, and the fuel system’s components, were manufacturer in Japan by
 4    TMC.
 5           57.   Defendants, through their various entities, design, manufacture,
 6    market, distribute, service, repair, sell, and lease passenger vehicles, including
 7    the Class Vehicles, nationwide and in California and Pennsylvania.
 8           58.   At all relevant times, Defendants were and are engaged in the
 9    business of designing, manufacturing, constructing, assembling, marketing,
10    distributing, and selling automobiles and motor vehicle components in Riverside
11    County and throughout the United States of America.
12                                     JURISDICTION
13           59.   This is a class action.
14           60.   Members of the proposed Class, which includes citizens of all 50
15    states, or, in the alternative, California and Pennsylvania, are citizens of states
16    other than Texas, where TMS and TMNA are headquartered, and California,
17    where TMS and TMNA are incorporated.
18           61.   On information and belief, aggregate claims of individual Class
19    Members exceed $5,000,000.00 in value, exclusive of interest and costs.
20           62.   Accordingly, jurisdiction is proper in this Court pursuant to 28
21    U.S.C. § 1332(d).
22                                           VENUE
23           63.   Defendants, through their businesses of marketing, distributing,
24    selling, and leasing the Class Vehicles, has established sufficient contacts in this
25    district such that personal jurisdiction is appropriate. Toyota is deemed to reside
26    in this district pursuant to 28 U.S.C. § 1391(a).
27           64.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
28
                                                Page 14
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 16 of 74 Page ID #:16




 1    because Plaintiff Boulom resides in the County of Carson, California. In
 2    addition, Plaintiff Boulom’s Declaration, as required under California Civil Code
 3    section 1780(d) but not pursuant to Erie and federal procedural rules, reflects
 4    that a substantial part of the events or omissions giving rise to the claims alleged
 5    herein occurred, or a substantial part of property that is the subject of this action,
 6    is situated in Riverside County, California. It is attached as Exhibit 1.
 7                               FACTUAL ALLEGATIONS
 8          65.    Toyota has thousands of authorized dealerships across the United
 9    States and controls the distribution of automobiles, parts, services, and warranty
10    repairs throughout the United States, all of which are under Toyota’s control.
11    Toyota authorizes these distributors and dealerships to sell Toyota vehicles,
12    parts, and accessories and to service and repair Toyota vehicles using Toyota
13    parts. Its operating income through those distributors and dealerships for its
14    North American region totaled $1.29 billion for the fiscal year ending March 31,
15    2019 on vehicle sales of over 2.7 million.12 Toyota sells its vehicles to its
16    authorized distributors and dealerships, which in turn sell those vehicles to
17    consumers. After these dealerships sells cars to consumers, including the
18    Plaintiffs and Class members, they purchase additional inventory from Toyota to
19    replace the vehicles sold, increasing Toyota’s revenues. Thus, Plaintiffs’ and
20    Class Members’ purchases of Class Vehicles accrue to the benefit of Toyota by
21    increasing its revenues.
22          66.    Since 2013, Toyota has been developing the fifth generation RAV4
23    and RAV4 hybrid. Toyota designed, manufactured, distributed, sold, and leased
24    the Class Vehicles. Toyota has sold, directly or indirectly, through dealers and
25    other retail outlets, thousands of Class Vehicles in California, Pennsylvania, and
26
            12
27             See “TMC Announces Financial Results for Fiscal Year Ended March
      31, 2019,” (May 8, 2019) https://pressroom.toyota.com/tmc-announces-financial-
28    results-for-fiscal-year-ended-march-31-2019/ (last visited Jan. 30, 2020).

                                                Page 15
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 17 of 74 Page ID #:17




 1    nationwide. Toyota warrants and services the Class Vehicles through its
 2    nationwide network of authorized dealers and service providers.
 3          67.    While the Class Vehicles are hybrids, they also have an internal
 4    combustion engine fueled by gasoline. A functional fuel system requires proper
 5    venting, both to allow the accumulating gas vapors in the fuel tank to release
 6    safely and to allow air to escape so that fuel can take it place when being filled at
 7    a gas station.
 8          68.    When a fuel system cannot properly vent air and gas vapors during
 9    the refueling process, the air the system should expel from the tank instead goes
10    up the filler neck. This activates the mechanical pressure switch on the fuel
11    pump, which informs the pump that the car is full and shuts off the flow of fuel.
12    If the fuel tank cannot properly vent, the fuel efficiency of the vehicle can also
13    suffer, emissions from the vehicle can increase, and the system itself can sustain
14    damage.
15          69.    Upon information and belief, the Class Vehicles are equipped with
16    fuel systems that do not properly vent the air and gas vapors from the fuel tanks,
17    thus increasing emissions, reducing efficiency, and making it impossible to use
18    the full capacity of fuel tank. This is in contrast to the 2019 and 2020 Toyota
19    RAV4 non-hybrid models, which use a differently configured fuel system and
20    different component parts.
21
22
23
24
25
26
27
28
                                               Page 16
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 18 of 74 Page ID #:18




 1          70.   In the Class Vehicles, the fuel tank sits underneath the car, below
 2    the rear battery, as shown by the figure below.
 3          71.   This differs from the setup of fifth generation RAV4 vehicles which
 4    use only a traditional gasoline-powered engine whose fuel tank straddles the
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 17
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 19 of 74 Page ID #:19




 1    drive shaft, as shown by the figure below.
 2          72.   The Class Vehicles are equipped with a fuel tank, ostensibly of
 3    14.5-gallon capacity, which is latitudinal and whose Toyota part number is
 4    770010R100. The tank appears in the diagram below, labeled “1.” The vent tube
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
      is Toyota part number 77404-0R200, which is labeled “14.”
17
            73.   This setup differs significantly from the fifth generation RAV4
18
19
20
21
22
23
24
25
26
27
28
                                              Page 18
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 20 of 74 Page ID #:20




 1    vehicles which only have gasoline engines. They use a “saddle-shaped” fuel
 2    tank, Toyota part number 77001-0R090, labeled “1” in the diagram below, which
 3    straddles the drive shaft to the rear wheels. The vent tube is part number 77016-
 4    0R020, labeled “17” in the diagram.
 5          74.    Upon information and belief, the fuel systems in Class Vehicles
 6    were redesigned from the fuel system used in the fourth generation RAV4
 7    Hybrids due both to the change in dimensions between the generations and to
 8    meet Toyota’s stated goal of delivering a range of around 600 miles per tank.
 9    See supra, ¶¶ 17-18.
10          75.    Due to the Fuel Tank Defect and the insufficient venting of air and
11    gas vapors, the Class Vehicles are unable to be filled to the capacity of their fuel
12    tanks. Upon information and belief, the lack of proper venting causes unsafe
13    emissions from Class Vehicles, damages the components of the fuel system such
14    that they will have to be replaced sooner than anticipated, and creates a
15    dangerous risk of overflow when consumers are filling their vehicles at gas
16    stations.
17          76.    Indeed, the Fuel Tank Defect can force class members to attempt to
18    “top-off” their fuel tanks in order to fill them. But topping off causes fuel
19    spillage and the release of harmful gasoline vapors and is the subject of
20    regulations at both the state and federal level. The California Air Resources
21    Board (CARB) led the effort to certify gasoline vapor control systems and
22    require their use, starting in 1974. In 1990, the federal Clean Act (42 U.S.C. §
23    7401 et seq.) amendments included requirements that vapor recovery systems at
24    gas stations use CARB-certified equipment. Such systems are “intended to limit
25    the discharge to the atmosphere of gasoline vapors displaced during the
26    dispensing of gasoline into motor vehicle fuel tanks.” Since that time, vapor
27    control systems have been enhanced, and new requirements have been applied on
28
                                               Page 19
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 21 of 74 Page ID #:21




 1    an ongoing basis. To this end, CARB regulations require automobile fill pipes to
 2    accept a fill rate of 10 gallons per minute, and also require that no premature
 3    nozzle shut-off occur in 90 percent of the test repetitions for any test nozzle.
 4    However, in the class vehicles, the nozzle shuts off prematurely every time the
 5    vehicle is fueled, after only approximately 10 gallons of fuel have been added
 6    after the low fuel light has illuminated. Toyota is thus in violation of these
 7    regulations.
 8          77.      As a result of the Fuel Tank Defect, class members are forced to top
 9    off their vehicles, which can defeat these mandated vapor control systems and
10    cause the release of liquid gasoline and gasoline vapors into the environment,
11    which causes an unreasonable risk to health and safety.
12          78.      Class Member complaints to NHTSA, cited infra, demonstrate the
13    unsafe and widespread nature of the Fuel Tank Defect and Defendants’
14    awareness that the Defect existed before selling the Class Vehicles to Plaintiffs.
15      Toyota Had Superior and Exclusive Knowledge of the Fuel Tank Defect
16          79.      Toyota had superior and exclusive knowledge of the Fuel Tank
17    Defect and knew or should have known that the defect was not known or
18    reasonably discoverable by Plaintiffs and Class Members before they purchased
19    or leased the Class Vehicles.
20          80.      Plaintiffs are informed and believe and based thereon allege that
21    before Plaintiffs purchased or leased their respective Class Vehicles, and since
22    pre-production road testing of the 2019 RAV4 Hybrid beginning in late 2017, if
23    not earlier, Toyota knew about the Fuel Tank Defect through sources not
24    available to consumers, including pre-release testing data, such as design mode
25    failure analysis, early consumer complaints to Toyota and its dealers, testing
26    conducted in response to those complaints, high failure rates and replacement
27    part sales data, and other aggregate data from Toyota dealers about the problem.
28
                                                Page 20
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 22 of 74 Page ID #:22




 1    Publicly available facts set forth infra further confirm Toyota’s knowledge.
 2          81.      Toyota is experienced in the design and manufacture of consumer
 3    vehicles. As an experienced manufacturer, Toyota conducts tests, including pre-
 4    sale durability testing, on vehicle components such as the fuels systems in Class
 5    Vehicles, to verify the parts are free from defect and align with Toyota’s
 6    specifications. Further, pre-production testing on vehicles and their components
 7    is designed to be harsher than expected “real-world” driving experience of
 8    consumers. Such testing necessarily includes the filling and refilling of the
 9    vehicles’ fuel tanks. Thus, Toyota knew or should have known that the fuel
10    systems in Class Vehicles were defective and led to the inability of the fuel tank
11    to be filled to capacity.
12          82.      Additionally, Toyota should have learned of this widespread defect
13    from the sheer number of reports received from dealerships and from customer
14    complaints directly to Toyota. Toyota’s customer relations department collects
15    and analyzes field data including, but not limited to, repair requests made at
16    dealerships, technical reports prepared by engineers who have reviewed vehicles
17    for which warranty coverage is being requested, parts sales reports, and warranty
18    claims data.
19          83.      Indeed, as of July 2019, many Class Members had already reported
20    the Fuel Tank Defect directly to Toyota at Toyota’s owners’ forum at
21    www.toyota.com, as well to various Toyota authorized dealerships.
22          84.      Toyota’s warranty department analyzes and collects data submitted
23    by its dealerships in order to identify trends in its vehicles. It is Toyota’s policy
24    that when a repair is made under warranty, the dealership must provide Toyota
25    with detailed documentation of the problem and the repair employed to correct it
26    in order to be reimbursed. Dealerships have an incentive to provide detailed
27    information to Toyota, because they will not be reimbursed for any repairs unless
28
                                                Page 21
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 23 of 74 Page ID #:23




 1    the justification is sufficiently detailed.
 2          85.    There have been other reports of the Fuel Tank Defect. Kelley Blue
 3    Book.com is conducting a long-term review of the 2019 Toyota RAV4 Hybrid
 4    which began on July 26, 2019. In the first report, the author noted:
 5          In the two fill-ups we’ve done so far, the only concern is that the low
 6          fuel warning has come on and the vehicle shows about 50-odd mile-
            range to empty, but we were only able to pump about 9 gallons into
 7          the tank. The specs show a 14.5-gallon capacity, so we’re a bit
 8          puzzled by the disparity.13
 9
            86.    On the September 6, 2019 update, the issues continued, though the
10
      author wondered if the issue was simply Toyota being “conservative” with the
11
      dashboard readings:
12
            One of the aspects of our 2019 Toyota RAV4 Hybrid that I’m getting
13          a handle on it’s the disparity between the low fuel warning and the
14          inability to put more than 12 gallons into the 14.5-gallon tank. I’ve
            concluded that Toyota is awfully conservative when it comes to its
15          DTE (Distance to Empty) readings. On a full tank, the DTE will read
16          more than 400 miles range, but by the time the low fuel light comes
            on and the distance left is showing under 50 miles, the trip odometer
17          usually reads somewhere in the mid-300-mile range. You expect with
18          a vehicle returning somewhere between 35 and 40 mpg with a 14.5-
            gallon tank would have a range upwards of 450 miles. Out on the open
19
            road, I hope to be able to stretch that out some and see what the
20          practical range you can expect from the RAV4 despite what the
            warning lights tell you.14
21
22          87.    Toyota quietly issues notifications to its dealerships – but not
23    consumers – called Technical Tips (“TTs”) or Technical Service Bulletins
24    (“TSBs.”) Through TTs and TSBs, Toyota provides directions to its authorized
25
            13
26              “2019 Toyota RAV4 Hybrid Ownership Review,”
      https://www.kbb.com/articles/reviews/2019-toyota-rav4-hybrid-ownership-
27    review/ (last visit Jan. 30, 2020).
             14
28              Id.

                                                    Page 22
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 24 of 74 Page ID #:24




 1    dealerships for how to respond to customer complaints and requests for repairs.
 2          88.    On November 5, 2019, TMS issued T-TT-0581-19, titled “Fuel
 3    Gauge” that applied to the 2019 RAV4 Hybrid. This TT stated that “Some 2019
 4    model year RAV4 HV customers may be experiencing some concern related to
 5    the fuel gauge reading less than full.” The TT directed technicians to “perform
 6    active test using Techstream to confirm fuel gauge operation.” This TT claimed,
 7    “The concern is under investigation.” On information and belief, this TT failed
 8    to resolve the Fuel Tank Defect. This TT was not issued as part of a formal recall
 9    or service campaign.
10          89.    On December 22, 2019, Automotive News reported that many
11    owners of Class Vehicles were unable to fill their fuel tanks to capacity. Toyota
12    issued a statement to Automotive News that it is “investigating a fuel tank shape
13    issues on certain RAV4 Hybrid vehicles. In these cases, variations in fuel tank
14    shape may prevent a full refill but up to several gallons. This condition may
15    impact the vehicle’s total available driving distance.”15
16          90.    Automotive News further reported that “[a] spokesman for Toyota
17    Motor North America declined to say how many RAV4 Hybrids are believed to
18    be affected, nor would he provide other details of the ongoing investigation.”16
19          91.    Class Members who have complained about the Fuel Tank Defect
20    have received a number of different attempted repairs. One attempted repair is
21    the replacement of a the “sending unit.”17 One Class Member received a software
22    “update,” as well as a new fuel tank, sending unit, and gasket replacement as
23    seen below. These “repairs” appeared to correct the defect, but the defect
24    reappeared as soon as she needed to refill the fuel tank. The dealership where
25          15
                https://www.autonews.com/design/pain-pump-some-rav4-hybrid-owners
26    (last visited Jan. 30, 2020).
             16
                Id.
27           17
                https://www.rav4world.com/threads/have-you-had-trouble-filling-your-
28    hybrid-gas-tank.300662/ (last visited Jan. 30, 2020).

                                               Page 23
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 25 of 74 Page ID #:25




 1    she received these warranty repairs canceled a subsequent appointment per
 2    “Toyota Corporate.”18
 3          92.    Other Class Members reported receiving a “software fix” such that
 4    their gauges showed that the fuel tank was full, but still could only fill up to
 5    about 11 gallons after driving their Class Vehicles to empty.19
 6
 7
 8
 9
10
11
12
13
14          93.    Toyota has even completed a number of vehicle repurchases, also
15    known as buy-backs, from dissatisfied consumers who reported the Fuel Tank
16    Defect and were unable to receive warranty repairs that resolved the defect.
17    Upon information and belief, multiple buybacks were completed in or before
18    October 2019.20
19          94.    On information and belief, no Class Member has received a repair
20    from Toyota or any Toyota authorized dealer which resolves the Fuel Tank
21    Defect.
22          95.    In addition, Toyota monitors customers’ complaints made to
23    NHTSA. Federal law requires automakers like Toyota to be in close contact with
24    NHTSA regarding potential automobile defects, including imposing a legal
25
            18
26            https://www.cargurus.com/Cars/Discussion-t84539_ds1052289
            19
              Id.
27         20
              Id. See also https://www.rav4world.com/threads/toyota-repurchased-
28    my-car.302687/

                                               Page 24
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 26 of 74 Page ID #:26




 1    requirement (backed by criminal penalties) compelling the confidential
 2    disclosure of defects and related data by automakers to NHTSA, including field
 3    reports, customer complaints, and warranty data. See TREAD Act, Pub. L. No.
 4    106-414, 114 Stat.1800 (2000).
 5          96.    Automakers have a legal obligation to identify and report emerging
 6    safety-related defects to NHTSA under the Early Warning Report requirements.
 7    Id. Similarly, automakers monitor NHTSA databases for consumer complaints
 8    regarding their automobiles as part of their ongoing obligation to identify
 9    potential defects in their vehicles, including safety-related defects. Id. Thus,
10    Toyota knew or should have known of the many complaints about the Fuel Tank
11    Defect logged by NHTSA Office of Defect Investigation (ODI), and the content,
12    consistency, and large number of those complaints alerted, or should have
13    alerted, Toyota to the Fuel Tank Defect.
14          97.    The following are but a few examples of the over 100 complaints
15    from owners and lessees of the Class Vehicles concerning the Fuel Tank Defect
16    available through NHTSA’s website, www.safercar.gov. The volume of
17    complaints that consumers have made to the federal government to date is
18    compelling, particularly given that the class vehicles were only recently made
19    available for sale. Spelling and grammar mistakes appear as in original.
20
21          a. DATE OF INCIDENT: June 15, 2019
               DATE COMPLAINT FILED: June 20, 2019
22             NHTSA/ODI ID:    11221492
23             SUMMARY: WHEN FILLING MY TANK, AUTO-SHUTOFF
               HAPPENS WHEN THE TANK IS AT LEAST 2 GALLONS SHY OF
24             BEING FULL. I KNOW THIS BECAUSE MY GAS GAUGE DOES
25             NOT INDICATE FULL AND I AM ABLE TO ADD ADDITIONAL
               2-2.5 GALLONS TO MY TANK, THOUGH IT TAKES A WHILE
26             BECAUSE I HAVE TO PUSH THROUGH ALL THE AUTO
27             SHUTOFFS. IT HAPPENS EVERY TIME I FILL UP
               REGARDLESS OS THE STATION I’M FUELING AT.
28
                                               Page 25
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 27 of 74 Page ID #:27




 1
 2         b. DATE OF INCIDENT: June 24, 2019
 3            DATE COMPLAINT FILED: June 24, 2019
              NHTSA/ODI ID:  11222043
 4            SUMMARY: FUEL TANK DOES NOT FILL UP TO FULL.
 5            RANGE ADVERTISED AS WELL OVER 500 MILES BUT USUAL
              RANGE AFTER FILL UP IN 400S.
 6
 7         c. DATE OF INCIDENT: June 1, 2019
              DATE COMPLAINT FILED: July 6, 2019
 8            NHTSA/ODI ID:   11229761
 9            SUMMARY: THE FUEL SAYS EMPTY BUT ONLY TAKES 9
              GALLONS ON A 14 GALLON TANK. THE DEALER SAID THAT
10            WE ARE NOT THE ONLY ONES THIS IS HAPPENING TO AND
11            TOYOTA IS WORKING ON IT. MY SISTER-IN-LAW BOUGHT
              ONE A WEEK BEFORE US AND SHE IS HAVING THE SAME
12            PROBLEM.
13
           d. DATE OF INCIDENT: July 8, 2019
14            DATE COMPLAINT FILED: July 9, 2019
15            NHTSA/ODI ID:    11230375
              SUMMARY: THERE IS AN INABILITY TO COMPLETELY FILL
16            UP THE GAS TANK. EVEN WHEN REACHING THE EMPTY
17            READING ON THE GAS GAUGE, THE CAR ONLY SEEMS TO
              FILL 9.5-10 GALLONS OF FUEL. THE ARE IS ADVERTISED AS
18            A 14.5 GALLON TANK, BUT IT IS IMPOSSIBLE TO GET THAT
19            MUCH FUEL INTO THE TANK.
20         e. DATE OF INCIDENT: July 1, 2019
21            DATE COMPLAINT FILED: July 19, 2019
              NHTSA/ODI ID:   11233443
22            SUMMARY: FUEL TANK CAPACITY 14.5 GALLONS CAN
23            ONLY BE FILLED TO 9.5 GALLONS WITHOUT AGGRESSIVE
              “TOPPING OFF.”     IN ORDER TO AVOID POSSIBLE
24            ENVIRONMENTAL HARM AND VEHICLE EMISSION
25            CONTROL DAMAGE, TOPPING OFF NOT USED. HOWEVER,
              THIS LEAVES THE VEHICLE 5 GALLONS SHORT OF A FULL
26            TANK (ABOUT 200 MILE RANGE LOSS)
27
           f. DATE OF INCIDENT:          June 13, 2019
28
                                           Page 26
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 28 of 74 Page ID #:28




 1            DATE COMPLAINT FILED: July 26, 2019
              NHTSA/ODI ID:   112235113
 2            SUMMARY: TANK WILL NOT FILL TO FULL. SEVERAL
 3            GALLONS LESS. APPROXIMATELY 3/4 TANK IS ALL THAT IT
              WILL ACCEPT.
 4
 5         g. DATE OF INCIDENT: July 29, 2019
              DATE COMPLAINT FILED: July 29, 2019
 6            NHTSA/ODI ID:      11240389
 7            SUMMARY: MY 2019 TOYOTA RAV4 HYBRID HAS A 14.5
              GALLON FUEL TANK. I BOUGHT IT NEW TOW MONTHS AGO
 8            AND HAVE ALMOST 5,000 MILES ON IT. IN THE TWO
 9            MONTHS SINCE I’VE OWNED IT, THE FUEL TANK HAS
              NEVER ALLOWED ME TO FILL IT MORE THAN 11 GALLONS.
10            IF I TRY TO TOP IT OFF, IT WILL JUST CONTINUALLY CLICK
11            OFF EVERY COUPLE CENTS. THIS AN ONGOING PROBLEM,
              NOT A ONE TIME EVENT.
12
13         h. DATE OF INCIDENT: August 2, 2019
              DATE COMPLAINT FILED: August 8, 2019
14            NHTSA/ODI ID:   11242443
15            SUMMARY: FUEL TANK DOES NOT PROPERLY FILL, AND
              OFTEN RESULTS IN GAS SPILLING OUT OF THE VEHICLE AS
16            AN OWNER IS FORCED TO MANUALLY “TOP OFF” THE
17            VEHICLE TO FILL THE TANK. OTHERS ARE EXPERIENCING
              THIS                   SAME                  ISSUE:
18            HHTPS://WWW.RAV4WORLD.COM/THREADS/DIIFFICULTY-
19            WITH-GETTING-FUEL-TANK-FULL.298909/
20         i. DATE OF INCIDENT: August 18, 2019
21            DATE COMPLAINT FILED: August 27, 2019
              NHTSA/ODI ID:   11251850
22            SUMMARY: WHEN FUELING, HOSE STOPS AND CLICKS,
23            BUT TANK ONLY READS A LITTLE BIT OVER 3/4 FULL.
              WHEN TOPPING OFF MULTIPLE TIMES (WHICH THE GAS
24            STATION ADVISES NOT TO DO), TANK READS UP TO 7/8
25            MAX. TANK FILLS LITTLE OVER 10 GALS, BUT MARKETED
              AT 14.5.
26
27         j. DATE OF INCIDENT: September 4, 2019
              DATE COMPLAINT FILED: September 5, 2019
28
                                           Page 27
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 29 of 74 Page ID #:29




 1            NHTSA/ODI ID:    11253483
              SUMMARY: MY 2019 RAV4 XSE HYBRID MODEL WAS
 2            RECENTLY PURCHASED AND I BEGAN TO NOTICE SOME
 3            DISCREPANCIES IN WHAT THE VEHICLE HAD ADVERTISED
              FOR DTE VERSUS SIZE OF THE TANK. THE VEHICLE’S
 4            MANUAL SAYS THIS CAR HAS A 14.5 GALLON TANK, BUT
 5            THE LAST 3 TIMES I HAD TONE TO REFILL, THE PUMP
              USUALLY SHUTS OFF AROUND 9-11 GALLONS AND THE
 6            METER JUMPS BACK TO THE FULL MARK. THE MANUAL
 7            ALSO SAYS THERE’S A 2.2 GALLON RESERVE FOR SAFETY,
              BUT THAT MATH DOES NOT ADD UP TO HOW MUCH I FILL
 8            UP THEN THE GAS LIGHT TURNS ON. 30MI LEFT ON DTE, I
 9            USUALLY RUN IT UNTIL I HAVE ABOUT 10MI LEFT AND
              THEN THEN UPON REFUEL I BARELY BREAK THE 10
10            GALLON MARK, SO WHERE’S THE OTHER 2.3 GALLONS
11            (MINUS THE 2.2 RESERVE)? I CURRENTLY GET ON TOTAL
              AVERAGE 38.8 MPG. AFTER A FULL REFILL, THE NEEDLE IS
12            AT THE FULL MARK, MY DTE AT THE TIME USUALLY
13            REPORTS 475 MPG, BUT EACH TIME MY REFILL LIGHT
              COMES ON, MY ODO METER (I RESET EACH TIME AT
14            REFUEL) ONLY HAS ME AT ABOUT 380-400 MILES DRIVEN.
15            NOW, I GET THAT DTE DYNAMICALLY CHANGES, BUT
              WITH OVER 100 ESTIMATE MILES DIFFERENCE? THAT’S
16            COMPLETELY INSANE AND FALSE ADVERTISING. I’VE
17            ALSO NOTICED THAT EVERYTIME I RESTART MY CAR, THE
              DTE ALWAYS SOMEHOW LOSES A FEW MILES FROM THE
18            LAST REPORTED NUMBER. SO SAY I HAVE 400 MILES AND
19            DROVE 20 IN TRIP A (DTE ~380MI), I WOULD TURN OFF THE
              CAR, TURN IT BACK ON, AND THE DTE WOULD REPORT 373
20            OR SOMETHING IN THAT BALLPARK. EACH AND EVERY
21            TIME THE DTE ALWAYS SEEMS TO REDUCE UPON ENGINE
              START, WHICH GETS ME CLOSER TO MY TOTAL MILEAGE
22            BY REFUEL AROUND 380..A FAR CRY FROM THE INITIAL
23            ~475MI. THERE’S BEEN NUMBEROUS REPORTS FROM
              OTHERS REGARDING THE SAME ISSUE AND IT’S
24            COMPLETELY DISHEARTENING TO HAVE SPENT SO MUCH
25            MONEY ON A HYBRID VEHICLE NO LESS THAN I CAN
              HARDLY GET 400 MILES ON A FULL TANK WITH A
26            CONSTANTLY FLUCTUATING DTE MEASUREMENT.
27
           k. DATE OF INCIDENT:          July 15, 2019
28
                                           Page 28
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 30 of 74 Page ID #:30




 1            DATE COMPLAINT FILED: September 8, 2019
              NHTSA/ODI ID:  11253943
 2            SUMMARY: VEHICLE WILL ONLY FILL 9.5GAL AT PUMP.
 3            REQUIRES NOT RECOMMENDED FORCE PUMPING IN
              ORDER TO ACHIEVE FULL TANK. VEHICLE SYSTEM GUAGE
 4            WILL INCORRECTLY READ FULL DESPITE MISSING 4-
 5            5GALLONS. FUEL GUAGE RAPIDLY DROPS QUICKLY.
              IHAVE GIVEN TOYOTA 4 VISIT TO FIX THE ISSUE. THEY
 6            HAVE REPLACED FUEL SYSTEM BUT ISSUE PERSIST.
 7
           l. DATE OF INCIDENT: April 13, 2019
 8            DATE COMPLAINT FILED: September 13, 2019
 9            NHTSA/ODI ID: 112555325
              SUMMARY: THE FUEL TANK IS EITHER UNABLE TO FILL TO
10            THE RATED CAPACITY OR IS OUT OF CALIBRATION. THIS
11            CAUSES THE STATION PUMP TO STOP PROVIDING FUEL
              BEFORE THE TANK IS FULL. IN ORDER TO OBTAIN
12            ANYWHERE NEAR A FULL TANK OF GAS YOU MUST
13            IGNORE THE PUMPS AUTOMATIC SHUTOFF AND GUESS TO
              WHEN TO STOP. THIS IS CLEARLY A SAFETY ISSUE AS NOT
14            KNOWING WHEN TO STOP CAN CAUSE FUEL TO SPILL TO
15            FROM THE VEHICLE. THIS HAS BEEN HAPPENING SINCE
              THE FIRST FILL UP OF THE VEHICLE IN APRIL OF 2019 AND
16            CONTINUES TO THIS DAY (SEPTEMBER 2019). TOYOTA HAS
17            REPLACED THE FUEL SENDING UNIT THE ISSUE STILL
              PERSISTS. THEY HAVE NOT ISSUED ANY SERVICE
18            BULLETINS OR WARNINGS REGARDING THIS ISSUE BUT
19            CLAIM IT IS WIDESPREAD FOR THE 2019 RAV4 HYBRID.
              THEY ALSO CLAIM NO MORE REPAIR ATTEMPTS WILL BE
20            MADE AS THEY DO NOT KNOW WHAT THE ISSUE IS OR HOW
21            TO FIX IT.
22         m. DATE OF INCIDENT: May 7, 2019
23            DATE COMPLAINT FILED: October 1, 2019
              NHTSA/ODI ID: 11265474
24            SUMMARY: TL* THE CONTACT OWNS A 2019 TOYOTA
25            RAV4. WHEN THE FUEL TANK WAS FILLED, IT REGISTERED
              3/4 FULL INSTEAD OF COMPLETELY FULL. THE VEHICLE
26            WAS TAKEN TO BIG TOW TOYOTA OF CHANDLER (480-
27            3024651, LOCATED AT 1250 S GILBERT RD, CHANDLER, AZ
              85286), BUT THE FAILURE COULD NOT BE DUPLICATED.
28
                                           Page 29
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 31 of 74 Page ID #:31




 1            THE TECHNICIAN STATED THAT IT COULD BE A DESIGN
              FLAW WITH THE FUEL TANK. THE FAILURE WAS NOT
 2            REMEDIED. THE MANUFACTURER STATED THAT THE
 3            FAILURE WAS A KNOWN ISSUE AND A CLAIM MANAGER
              WOULD CALL THE CONTACT. THE CONTACT WAS NOT
 4            CALLED BACK.       THE FAILURE MILAGE WAS
 5            APPROXIMATELY 200.

 6         98. Toyota owners also reported the Fuel Defect in online forums:
 7         Cargurus.com – 2019 Toyota RAV4 XSE Hybrid Fuel / Range Gauge
 8         Discrepancy (October 7, 2019)
 9            Posted by GRAV4 on Oct 7, 2019: I bought a new 2019 RAV4 XSE
              Hybrid      in   California       in   August.      The    range     on
10            the trip computer has only been around 400-450 miles every time I
11            fuel up. I have been average 35-39 MPG per tank, but when I refuel
              (when the gauge is on empty and the computer says “Refuel”), the
12            tank only takes 11-12 gallons before clicking off and showing full on
13            the fuel gauge. Recently, run the fuel gauge down WAY past empty
              (30-60 miles) after it says “Refuel” and when I fill it up, I can still
14
              only get about 12 / 12.5 gallon in the tank. The vehicles should have
15            100+ more miles range as there are 2.5 gallons left in the tank, even
              when the gauge is way below empty (see photo). The fuel gauge and
16
              trip computer clearly need recalibrating. This is driving me crazy! I
17            called Toyota and they said there was a 2 gallon reserve – but that still
              doesn’t account for the range / gauge discrepancy. I am going to call
18
              Toyota again and file a complaint. I’ll tell the service department
19            about it when I bring it in for the 5K service in a few months.
20
              Is anyone dealing with the same issue or found a solution from
21            Toyota??
              Please advise. Thanks!
22
23
24
25
26
27
28
                                              Page 30
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 32 of 74 Page ID #:32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
            Cargurus.com – Gauge on my 2019 Hybrid Rav4
12
              Posted by Guru17CC8 on Sep 30, 2019: I just bought a 2019 Rav4
13            Hybrid and when I put gas in it only goes to 3/4 full. This has caused
              me to stop more often to get gas as I cannot fill it up all of the way! Is
14
              there a reason his has not been addressed? I also asked when I was in
15            the process of buying the car if there were any downside issues with
              this vehicle and nothing.
16
17          Cargurus.com – 2019 RAV4 advertised ~550+ miles range, but not
                 true for mine?
18
              Posted by GuruS3H54 on Jun 22, 2019: I bought a 2019 Toyota RAV4
19            Hybrid a couple months ago. I like it for the most part, but one of the
              primary reasons I bought it was for the advertised ~550 mile range.
20
              However, every time I’ve put in a full tank, the “mile range” at the
21            front dash shows around 430 miles.. I understand the advertised may
              not be the same as real life, but a 100+ mile range difference seems
22
              quite excessive. Is this normal? Does anyone else have this problem?
23
24
25          99.   The existence of the Fuel Tank Defect is a material fact that a

26    reasonable consumer would consider when deciding whether to purchase or lease

27    a Class Vehicle. Had Plaintiffs and other Class Members known of the Fuel Tank

28    Defect, they would have paid less for the Class Vehicles or would not have
                                               Page 31
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 33 of 74 Page ID #:33




 1    purchased or leased them.
 2          100. Reasonable consumers, like Plaintiffs, reasonably expect that a
 3    vehicle’s fuel systems are safe, will function in a manner that will not pose a
 4    safety risk, and are free of defects, all of which were not true with respect to the
 5    fuel systems in the Class Vehicles. They also expected that the Class Vehicles
 6    would be fit for the ordinary purpose of being capable of being fully fueled and
 7    would confirm to the promises and affirmations on their window stickers which
 8    they could not due to the Fuel Tank Defect. Plaintiffs and Class Members further
 9    reasonably expected that Toyota would not sell or lease vehicles with known
10    safety defects which can increase emissions and present a overflow risk during
11    fueling, such as the Fuel Tank Defect, and will disclose any such defects to its
12    consumers when it learns of them. They did not expect Toyota to fail to disclose
13    the Fuel Tank Defect to them and to continually deny it.
14                  Toyota Has Actively Concealed the Fuel Tank Defect
15          101. Despite knowing of the existence of the Fuel Tank Defect, Toyota
16    has and continues to market the Class Vehicles as having a 14.5 capacity fuel
17    tank, displaying the vehicles with window stickers which show a range of 580
18    miles per tank, and advertises about the range and other fuel efficient advantages
19    of the Class Vehicles
20          102. In the brochure for the 2019 RAV4 Hybrid, Toyota prominently
21    declared that “you might be surprised how far it takes you.”21
22
23
24
25
26
27
            21
28               https://www.toyota.com/rav4/ebrochure/.

                                               Page 32
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 34 of 74 Page ID #:34




 1          103. Toyota also continues to list the fuel capacity of Class Vehicles as
 2    14.5 gallons, without mentioning that consumers may not be able to fill their fuel
 3    tanks to capacity.22
 4          104. Toyota also proclaims on its website that “Hybrids have a fuel tank
 5    just like every other vehicle. The only difference is the number of times you
 6    need to visit the pump.”23 Indeed, as stated by the chief engineer of the RAV4
 7    hybrid, less trips to the gas station was the goal of the fifth generation RAV4
 8    Hybrids.
 9          105. A video posted on the Toyota website also promises that RAV4
10    Hybrids will have less trips to the gas station per year due to the 14.5 gallon tank
11    in combination with its estimated MPG rating.24
12
13
14
15
16
17
18
19
20
21
22
23
24
25
            22
26             https://www.toyota.com/rav4/features/mpg/4444/4456/4454 (last visited
      Jan. 30, 2020).
            23
27             https://www.toyota.com/alternative-fuel/ (last visited Jan. 30, 2020).
            24
28             Id.

                                               Page 33
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 35 of 74 Page ID #:35




 1          106. Instead, due to the Fuel Tank Defect, the Class Vehicles have a
 2    range on a tank much closer to that the regular RAV4, which delivers 30 MPG
 3    on a 14.5 gallon tank, of about 435 miles despite the fact that Class Members
 4    have paid a premium for the Hybrid version.
 5          107. Furthermore, multiple Toyota authorized dealerships—Toyota’s
 6    authorized agents—advertise the range of the RAV4 hybrid to be in the 500+
 7    mile range. For example, Manhattan Beach Toyota advertises that the 2019
 8    RAV4 Hybrid has a fuel tank capacity of 14.5 gallons, which “creates a driving
 9    range of between 536.5 miles and 594.5 miles with a full tank of gas.”25 Serra
10    Toyota advertises that “2020 Toyota RAV4 Hybrid provides drivers with an
11    impressive driving range. The RAV4 Hybrid can travel between 551 highway
12    miles and 594.5 city miles on just one tank of gas. With this kind of range,
13    drivers are able to travel further and for longer without as many stops at the
14    pump.”26
15          108. Despite its knowledge of the Fuel Tank Defect in the Class
16    Vehicles, Toyota actively concealed the existence and nature of the defect from
17    Plaintiffs and Class Members. As late as October 2019, a mere month before
18    issue a TT regarding the defect, Toyota was informing consumers who called its
19    corporate offices that “there are no reports of any similar issues in our
20    database.”27
21          109. Toyota has not revised its advertising or informed potential
22    purchasers and lessees that the fuel tank cannot be filled to capacity and comes
23
            25
24              “How Fuel-Efficient is the 2019 RAV4 Hybrid?”,
      https://www.manhattanbeachtoyota.com/blog/2019-toyota-rav4-hybrid-fuel-
25    economy-and-driving-range/ (Feb. 4, 2019) (last visited Jan. 30, 2020).
             26
                “What Kind of Driving Range Does the 2020 Hybrid Offer?”,
26    https://www.serratoyota.com/blog/2020-toyota-rav4-hybrid-fuel-economy-and-
      engine-specs/ (Dec. 23, 2019) (last visited Jan. 30, 2020).
27           27
                https://www.cargurus.com/Cars/Discussion-t84539_ds1052289 (last
28    visited Jan. 30, 2020).

                                               Page 34
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 36 of 74 Page ID #:36




 1    with a corresponding safety risk.
 2          110. Specifically, Toyota failed to disclose or actively concealed at and
 3    after the time of purchase, lease, or repair:
 4                 (a)    any and all known material defects or material nonconformity
 5                        of the Class Vehicles, including the defects pertaining to the
 6                        fuel systems;
 7                 (b)    that the Class Vehicles, including the fuel systems, were
 8                        unsafe, not in good in working order, were defective, were in
 9                        need of repair and possibly recalibration or other software
10                        mechanisms, and were not fit for their intended or particular
11                        purposes; and
12                 (c)    that the Class Vehicles and the fuel systems were defective,
13                        despite the fact that Toyota learned of such defects as early as
14                        2018 during pre-production testing.
15                           CLASS ACTION ALLEGATIONS
16          111. Plaintiffs bring this lawsuit as a class action on behalf of themselves
17    and all others similarly situated as members of the proposed Class pursuant to
18    Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the
19    numerosity, commonality, typicality, adequacy, predominance, and superiority
20    requirements of those provisions.
21
22
23
24
25
26    ///
27    ///
28
                                                  Page 35
                                          CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 37 of 74 Page ID #:37




 1          112. The Class and Sub-Class are defined as:
 2
                   Class: All individuals in the United States who
 3                 purchased or leased a 2019 or 2020 RAV4 Hybrid.
 4              California Sub-Class: All members of the Class who
                 reside in or purchased their Class Vehicles in the State
 5               of California.
 6              Pennsylvania Sub-Class: All members of the Class
                 who reside in the Commonwealth of Pennsylvania.
 7
                CLRA Sub-Class: All members of the Class who are
 8               “consumers” within the meaning of California Civil
                 Code § 1761(d).
 9
                Implied Warranty Sub-Class: All members of the
10               Class who purchased or leased their vehicles in the State
                 of California.
11
12          113. Excluded from the Class and Sub-Classes are: (1) Defendants, any
13    entity or division in which Defendants has a controlling interest, and their legal
14    representatives, officers, directors, assigns, and successors; (2) the Judge to
15    whom this case is assigned and the Judge’s staff; (3) any Judge sitting in the
16    presiding state and/or federal court system who may hear an appeal of any
17    judgment entered; and (4) those persons who have suffered personal injuries as a
18    result of the facts alleged herein. Plaintiffs reserves the right to amend the Class
19    and Sub-Class definitions if discovery and further investigation reveal that the
20    Class and Sub-Class should be expanded or otherwise modified.
21          114. Numerosity: Although the exact number of Class Members is
22    uncertain and can only be ascertained through appropriate discovery, upon
23    information and belief, tens of thousands of Class Vehicles have sold in the
24    United States, and thousands within California and Pennsylvania. The number is
25    great enough such that joinder is impracticable. The disposition of the claims of
26    these Class Members in a single action will provide substantial benefits to all
27    parties and to the Court. The Class Members are readily identifiable from
28
                                               Page 36
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 38 of 74 Page ID #:38




 1    information and records in Defendants’ possession, custody, or control, as well
 2    as from records kept by the Department of Motor Vehicles.
 3             115. Typicality: Plaintiffs’ claims are typical of the claims of the Class in
 4    that Plaintiffs, like all Class Members, purchased or leased a Class Vehicle
 5    designed, manufactured, and distributed by Toyota. The representative Plaintiffs,
 6    like all Class Members, have been damaged by Defendants’ misconduct in that
 7    they have incurred or will incur the cost of repairing or replacing the defective
 8    fuel systems. Furthermore, the factual bases of Toyota’s misconduct are common
 9    to all Class Members and represent a common thread resulting in injury to the
10    Class.
11             116. Commonality: There are numerous questions of law and fact
12    common to Plaintiffs and the Class that predominate over any question affecting
13    Class Members individually. These common legal and factual issues include the
14    following:
15                   (a)    Whether Class Vehicles suffer from the Fuel Tank Defect;
16                   (b)    Whether the defects relating to the fuel system constitute an
17                          unreasonable safety risk;
18                   (c)    Whether Defendants have knowledge of the Fuel Tank Defect
19                          and, if so, how long Defendants has known of the defect;
20                   (d)    Whether the defective nature of fuel tank constitutes a
21                          material fact;
22                   (e)    Whether Defendants has a duty to disclose the Fuel Tank
23                          Defect to Plaintiffs and Class Members;
24                   (f)    Whether Plaintiffs and the other Class Members are entitled
25                          to equitable relief, including a preliminary and/or permanent
26                          injunction;
27                   (g)    Whether Defendants knew or reasonably should have known
28
                                                     Page 37
                                             CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 39 of 74 Page ID #:39




 1                     of the Fuel Tank Defect before they sold and leased Class
 2                     Vehicles to Class Members;
 3               (h)   Whether Defendants should be declared financially
 4                     responsible for notifying the Class Members of problems with
 5                     the Class Vehicles and for the costs and expenses of repairing
 6                     and replacing the defective fuel system;
 7               (i)   Whether Defendants are obligated to inform Class Members
 8                     of their right to seek reimbursement for having paid to
 9                     diagnose, repair, or replace their defective fuel systems;
10               (j)   Whether Defendants breached the implied warranty of
11                     merchantability pursuant to the Magnuson-Moss Warranty
12                     Act;
13               (k)   Whether Defendants breached the implied warranty of
14                     merchantability pursuant to the Song-Beverly Act;
15               (l)   Whether Defendants breached their express warranties under
16                     UCC section 2301;
17               (m)   Whether Defendants breached written warranties pursuant to
18                     the Magnuson-Moss Warranty Act;
19               (n)   Whether Defendants breached the Consumer Legal Remedies
20                     Act, Cal. Civ. Code § 1750, et seq.;
21               (o)   Whether Defendants breached the Unfair Competition Law,
22                     Cal. Bus. Prof. Code § 17200, et seq.;
23               (p)   Whether Defendants breached the Pennsylvania Unfair Trade
24                     Practices and Consumer Protection Law, 73 Pa. Cons. Stat. §§
25                     201-1, et seq.;
26               (q)   Whether Defendants were unjustly enriched by their actions;
27                     and
28
                                             Page 38
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 40 of 74 Page ID #:40




 1                 (r)     Whether damages, restitution, equitable, injunctive,
 2                         compulsory or other relief are warranted.
 3          117. Adequate Representation: Plaintiffs will fairly and adequately
 4    protect the interests of the Class Members. Plaintiffs have retained attorneys
 5    experienced in the prosecution of class actions, including consumer and product
 6    defect class actions, and they intend to prosecute this action vigorously.
 7          118. Predominance and Superiority: Plaintiffs and Class Members have
 8    all suffered and will continue to suffer harm and damages as a result of
 9    Defendants’ unlawful and wrongful conduct. A class action is superior to other
10    available methods for the fair and efficient adjudication of the controversy.
11    Absent a class action, most Class Members would likely find the cost of
12    litigating their claims prohibitively high and would therefore have no effective
13    remedy. Because of the relatively small size of the individual Class Members’
14    claims, it is likely that only a few Class Members could afford to seek legal
15    redress for Defendants’ misconduct. Absent a class action, Class Members will
16    continue to incur damages, and Defendants’ misconduct will continue without
17    remedy or relief. Class treatment of common questions of law and fact would
18    also be a superior method to multiple individual actions or piecemeal litigation in
19    that it will conserve the resources of the courts and the litigants and promote
20    consistency and efficiency of adjudication.
21                               FIRST CAUSE OF ACTION
22                  VIOLATION OF CALIFORNIA’S CONSUMERS
23                                LEGAL REMEDIES ACT,
24                       CALIFORNIA CIVIL CODE § 1750, ET SEQ.
25    (On behalf of PlaintiffS Steven Boulom and Kathleen Champigny and Class,
26           or, alternatively, the CLRA Sub-Class, against All Defendants)
27          119. Plaintiffs Steven Boulom and Kathleen Champigny incorporate by
28
                                                Page 39
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 41 of 74 Page ID #:41




 1    reference the allegations contained in paragraphs 1 through 118, supra.
 2             120. Plaintiffs Steven Boulom and Kathleen Champigny bring this cause
 3    of action on behalf of himself and the Class, or, alternatively, the CLRA Sub-
 4    Class.
 5             121. Defendants are “persons” as defined by California Civil Code
 6    § 1761(c).
 7             122. Plaintiffs Steven Boulom and Kathleen Champigny and CLRA Sub-
 8    class Members are “consumers” within the meaning of California Civil Code §
 9    1761(d) because they purchased their Class Vehicles primarily for personal,
10    family, or household use.
11             123. By failing to disclose and concealing the defective nature of the fuel
12    systems from Plaintiffs Steven Boulom and Kathleen Champigny and
13    prospective Class Members, Toyota violated California Civil Code § 1770(a), as
14    it represented that the Class Vehicles and their fuel tanks had characteristics and
15    benefits that they do not have and represented that the Class Vehicles and their
16    fuel systems were of a particular standard, quality, or grade when they were of
17    another. See Cal. Civ. Code §§ 1770(a)(5) & (7).
18             124. Toyota’s unfair and deceptive acts or practices occurred repeatedly
19    in Toyota’s trade or business, were capable of deceiving a substantial portion of
20    the purchasing public and imposed a serious safety risk on the public.
21             125. Toyota knew that the Class Vehicles and their fuel systems suffered
22    from an inherent defect, were defectively designed, and were not suitable for
23    their intended use.
24             126. Because of their reliance on Toyota’s misstatements about the
25    capacity of the fuel tank and omissions regarding the existence of the Fuel Tank,
26    owners and/or lessees of the Class Vehicles, including Plaintiffs Steven Boulom
27    and Kathleen Champigny, suffered an ascertainable loss of money, property,
28
                                                 Page 40
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 42 of 74 Page ID #:42




 1    and/or value of their Class Vehicles. Additionally, because of the Fuel Tank
 2    Defect, Plaintiffs Steven Boulom and Kathleen Champigny and Class Members
 3    were harmed and suffered actual damages in that the Class Vehicles’ fuel
 4    systems are substantially certain to require repair and/or replacement.
 5             127. Toyota was under a duty to Plaintiffs Steven Boulom and Kathleen
 6    Champigny and Class Members to disclose the defective nature of the fuel
 7    system and/or the associated safety risk because:
 8                   (a)   Toyota was in a superior position to know the true state of
 9                         facts about the Fuel Tank Defect in Class Vehicles;
10                   (b)   Plaintiffs Steven Boulom and Kathleen Champigny and Class
11                         Members could not reasonably have been expected to learn or
12                         discover that the fuel system in Class Vehicles had a
13                         dangerous safety defect until it manifested; and
14                   (c)   Toyota knew that Plaintiffs Steven Boulom and Kathleen
15                         Champigny and Class Members could not reasonably have
16                         been expected to learn of or discover the Fuel Tank Defect.
17             128. In advertising and continuing to advertise that the Class Vehicles
18    had a 14.5-gallon fuel capacity with a concomitant range, Toyota knowingly and
19    intentionally misrepresented the true nature of the Class Vehicles.
20             129. In failing to disclose the defective nature of fuel system, Toyota
21    knowingly and intentionally concealed material facts and breached its duty not to
22    do so.
23             130. The facts Toyota misstated to, concealed from, or failed to disclose
24    to Plaintiffs Steven Boulom and Kathleen Champigny and Class Members are
25    material in that a reasonable consumer would have considered them to be
26    important in deciding whether to purchase or lease the Class Vehicles or whether
27    to pay less for the Class Vehicles. Had Plaintiffs Steven Boulom and Kathleen
28
                                                 Page 41
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 43 of 74 Page ID #:43




 1    Champigny and Class Members known that the Class Vehicles’ fuel systems
 2    were defective, they would not have purchased or leased the Class Vehicles or
 3    would have paid less for them.
 4          131. Plaintiffs Steven Boulom and Kathleen Champigny and Class
 5    Members are reasonable consumers who do not expect the fuel systems installed
 6    in their vehicles to exhibit problems such as the Fuel Tank Defect. This is the
 7    reasonable and objective consumer expectation relating to a vehicle’s fuel tank
 8    and its ability to be filled to capacity.
 9          132. Because of Toyota’s conduct, Plaintiffs Steven Boulom and
10    Kathleen Champigny and the CLRA Class Members were harmed and suffered
11    actual damages in that, on information and belief, the Class Vehicles experienced
12    and will continue to experience problems such as the Fuel Tank Defect.
13          133. As a direct and proximate result of Defendants’ unfair or deceptive
14    acts or practices, Plaintiffs Steven Boulom and Kathleen Champigny and the
15    CLRA Class Members suffered and will continue to suffer actual damages.
16          134. Plaintiffs Steven Boulom and Kathleen Champigny and the CLRA
17    Class are entitled to equitable relief.
18          135. Plaintiffs Steven Boulom and Kathleen Champigny are providing
19    Toyota with notice of its violations of the CLRA pursuant to California Civil
20    Code § 1782(a). If, within 30 days of notice, Toyota does not provide
21    appropriate relief for its violations of the CLRA, Plaintiffs Steven Boulom and
22    Kathleen Champigny will seek monetary, compensatory, and punitive damages,
23    in addition to the equitable relief they seek now.
24
25
26
27
28
                                                  Page 42
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 44 of 74 Page ID #:44




 1                            SECOND CAUSE OF ACTION
 2          VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS
 3                                 CODE § 17200, et seq.
 4    (On behalf of PlaintiffS Steven Boulom and Kathleen Champigny and Class,
 5         or, alternatively, the California Sub-Class, against All Defendants)
 6          136. Plaintiffs Steven Boulom and Kathleen Champigny incorporate by
 7    reference the allegations contained in paragraphs 1 through 118, supra.
 8          137. Plaintiffs Steven Boulom and Kathleen Champigny bring this cause
 9    of action on behalf of themselves and the Class, or, alternatively, on behalf of the
10    California Sub-Class.
11          138. Because of their reliance on Toyota’s misstatements and omissions,
12    owners and/or lessees of the Class Vehicles, including Plaintiffs Steven Boulom
13    and Kathleen Champigny, suffered an ascertainable loss of money, property,
14    and/or value of their Class Vehicles. Additionally, because of the Fuel Tank
15    Defect, Plaintiffs Steven Boulom and Kathleen Champigny and California Sub-
16    Class Members were harmed and suffered actual damages in that the Class
17    Vehicles’ fuel systems are substantially certain to require repair or replacement
18    well before the end of the design life of the components.
19          139. California Business & Professions Code § 17200 prohibits acts of
20    “unfair competition,” including any “unlawful, unfair or fraudulent business act
21    or practice” and “unfair, deceptive, untrue or misleading advertising.”
22          140. Plaintiffs Steven Boulom and Kathleen Champigny and California
23    Sub-Class Members are reasonable consumers who do not expect their fuel
24    systems to exhibit the symptoms of the Fuel Tank Defect.
25          141. Toyota knew the Class Vehicles and their fuel systems would be
26    defective in design, materials, manufacture, and/or workmanship, would fail
27    prematurely, and were not suitable for their intended use.
28
                                               Page 43
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 45 of 74 Page ID #:45




 1          142. In failing to disclose the Fuel Tank Defect, Toyota has knowingly
 2    and intentionally concealed material facts and breached its duty not to do so.
 3          143. Toyota was under a duty to Plaintiffs Steven Boulom and Kathleen
 4    Champigny and Class Members to disclose the defective nature of the Class
 5    Vehicles and their fuel systems because:
 6                (a)    Toyota was in a superior position to know the true state of
 7                       facts about the defect in the Class Vehicles’ fuel systems;
 8                (b)    The Fuel Tank Defect poses a safety risk to Plaintiffs Steven
 9                       Boulom and Kathleen Champigny and the California Sub-
10                       Class; and
11                (c)    Toyota actively concealed the defective nature of the Class
12                       Vehicles and their fuel systems from Plaintiffs Steven
13                       Boulom and Kathleen Champigny and the California Sub-
14                       Class.
15          144. The facts Toyota misstated, concealed from, or failed to disclose to
16    Plaintiffs Steven Boulom and Kathleen Champigny and California Sub-Class
17    Members are material in that a reasonable person would have considered them to
18    be important in deciding whether to purchase or lease Class Vehicles. Had they
19    known of the Fuel Tank Defect, Plaintiffs Steven Boulom and Kathleen
20    Champigny and the other California Sub-Class Members would have paid less
21    for the Class Vehicles or would not have purchased or leased them at all.
22          145. Toyota continued to deny and conceal the defective nature of the
23    Class Vehicles and their fuel systems even after Class Members began to report
24    problems. Toyota also continues to represent that the fuel capacity of the Class
25    Vehicles is 14.5 gallons.
26          146. Toyota’s conduct was and is likely to deceive consumers.
27          147. Toyota’s acts, conduct, and practices were unlawful, in that they
28
                                              Page 44
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 46 of 74 Page ID #:46




 1    constituted:
 2                   (a)   Violations of California’s Consumers Legal Remedies Act;
 3                   (b)   Violations of the Song-Beverly Consumer Warranty Act;
 4                   (c)   Violations of the Magnuson-Moss Warranty Act; and
 5                   (d)   Breach of Express Warranty under California Commercial
 6                         Code section 2313.
 7          148. By its conduct, Toyota has engaged in unfair competition and
 8    unlawful, unfair, and fraudulent business practices.
 9          149. Toyota’s unfair or deceptive acts or practices occurred repeatedly in
10    Defendants’ trade or business and were capable of deceiving a substantial
11    portion of the purchasing public.
12          150. As a direct and proximate result of Toyota’s unfair and deceptive
13    practices, Plaintiffs Steven Boulom and Kathleen Champigny and California
14    Sub-Class Members have suffered and will continue to suffer actual damages.
15          151. Toyota has been unjustly enriched and should be required to make
16    restitution to Plaintiffs Steven Boulom and Kathleen Champigny and the
17    California Sub-Class pursuant to §§ 17203 and 17204 of the Business &
18    Professions Code.
19                              THIRD CAUSE OF ACTION
20                         BREACH OF IMPLIED WARRANTIES
21       PURSUANT TO SONG-BEVERLY CONSUMER WARRANTY ACT,
22            CALIFORNIA CIVIL CODE §§ 1792 AND 1791.1, ET SEQ.
23     (On behalf of Plaintiffs Steven Boulom and Kathleen Champigny and the
24                   Implied Warranty Sub-Class against All Defendants)
25          152. Plaintiffs Steven Boulom and Kathleen Champigny incorporates by
26    reference the allegations contained in paragraphs 1 through 118, supra.
27          153. Plaintiffs Steven Boulom and Kathleen Champigny bring this cause
28
                                                Page 45
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 47 of 74 Page ID #:47




 1    of action against all Defendants on behalf of themselves and the Implied
 2    Warranty Sub-Class.
 3          154. Toyota was at all relevant times the manufacturer, distributor,
 4    warrantor, and/or seller of the Class Vehicles. Toyota knew or had reason to
 5    know of the specific use for which the Class Vehicles were purchased or leased
 6    because the Class Vehicles are hybrid vehicles.
 7          155. Toyota provided Plaintiffs Steven Boulom and Kathleen Champigny
 8    and Implied Warranty Sub-Class Members with an implied warranty that the
 9    Class Vehicles and their components and parts are merchantable, pass without
10    objection in the trade, are fit for the ordinary purposes for which they were sold,
11    are adequately labeled, and conform to the promises and affirmations on the
12    label. However, the Class Vehicles are not merchantable because they are not fit
13    for their ordinary purpose of providing reasonably reliable and safe
14    transportation because, inter alia, the Class Vehicles and their fuel systems
15    suffered from an inherent defect at the time of sale and thereafter and are not fit
16    for their particular purpose of providing safe and reliable transportation. The
17    Class Vehicles would not pass without objection in the trade, are not adequately
18    labeled and do not comfort the promises and affirmations on the label because
19    the fuel capacity of the Class Vehicles is not 14.5 gallons and the range of the
20    Class Vehicles do not approach 580 miles as a result.
21          156. Toyota impliedly warranted that the Class Vehicles were of
22    merchantable quality and fit for their intended use. This implied warranty
23    included, among other things: (i) a warranty that the Class Vehicles and their
24    fuel systems, which were manufactured, supplied, distributed, and/or sold by
25    Toyota, would provide safe and reliable transportation; (ii) a warranty that the
26    Class Vehicles and their fuel systems would be fit for their intended use; (iii) that
27    the Class Vehicles and their fuel systems would pass without objection in the
28
                                               Page 46
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 48 of 74 Page ID #:48




 1    trade; (iv) that Class Vehicles are adequately labeled; and (v) that Class Vehicles
 2    would conform the promises and affirmations on their labels.
 3          157. Toyota impliedly warranted that the Class Vehicles were fit for their
 4    particular purpose of providing the fuel efficiency and range expected of a
 5    hybrid vehicle with a 14.5-gallon fuel tank. Toyota knew that Plaintiffs Steven
 6    Boulom and Kathleen Champigny and the Implied Warranty Sub-Class had
 7    reason to know that the Class Vehicles were required for this particular purpose.
 8    Toyota also knew that Plaintiffs Steven Boulom and Kathleen Champigny and
 9    the Implied Warranty Sub-Class relied on Toyota’s skill and judgment to furnish
10    goods suitable for this purpose.
11          158. Contrary to the applicable implied warranties, the Class Vehicles
12    and their fuel systems at the time of sale and thereafter were not fit for their
13    ordinary and intended purpose of providing Plaintiffs Steven Boulom and
14    Kathleen Champigny and Class Members with reliable, durable, and safe
15    transportation, would not pass without objection in the trade, were not
16    adequately labeled, did not conform to the promises and affirmation on their
17    labels, and were not fit for their particular purpose of providing enhanced fuel
18    efficiency and range. Instead, the Class Vehicles are defective, including the
19    defective fuel systems.
20          159. The alleged Fuel Tank Defect is inherent and was present in each
21    Class Vehicle at the time of sale.
22          160. Because of Toyota’s breach of the applicable implied warranties,
23    owners and/or lessees of the Class Vehicles suffered an ascertainable loss of
24    money, property, and/or value of their Class Vehicles. Additionally, because of
25    the Fuel Tank Defect, Plaintiffs Steven Boulom and Kathleen Champigny and
26    the Implied Warranty Class Members were harmed and suffered actual damages
27    in that the Class Vehicles’ fuel systems are substantially certain to fail before the
28
                                                 Page 47
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 49 of 74 Page ID #:49




 1    end of their design life.
 2          161. Toyota’s actions, as complained of herein, breached the implied
 3    warranty that the Class Vehicles were of merchantable quality and fit for such
 4    use in violation of California Civil Code §§ 1792 and 1791.1.
 5                                FIFTH CAUSE OF ACTION
 6                         BREACH OF EXPRESS WARRANTY
 7      (By Plaintiffs Steven Boulom and Kathleen Champigny on behalf of the
 8      Class, or alternatively, the California Sub-Class against Defendant TMS)
 9          162. Plaintiffs Steven Boulom and Kathleen Champigny incorporate by
10    reference the allegations contained in paragraphs 1 through 118, supra.
11          163. Plaintiffs Steven Boulom and Kathleen Champigny bring this cause
12    of action on behalf of himself and on behalf of the Class, or, alternatively the
13    California Sub-class, against TMS.
14          164. TMS provided all purchasers and lessees of the Class Vehicles with
15    an express warranty described infra, which became a material part of the
16    bargain. Accordingly, TMS’s express warranty is an express warranty under
17    California law.
18          165. The fuel systems were manufactured and/or installed in the Class
19    Vehicles by TMS and are covered by the express warranty.
20          166. In a section entitled “What is Covered,” TMS’s express warranty
21    provides in relevant part that “This warranty covers repairs and adjustments
22    needed to correct defects in materials or workmanship of any part supplied by
23    Toyota.”
24          167. According to TMS, the Basic Warranty coverage for Toyota models
25    “is for 36 months or 36,000 miles, whichever occurs first…” The Powertrain
26    warranty coverage “is for 60 months or 60,000 miles, whichever occurs first.”
27    Further, there is a Hybrid System Warranty for 96 months or 100,000 miles for
28
                                               Page 48
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 50 of 74 Page ID #:50




 1    2019 Class Vehicles and for 10 years or 150,000 miles for 2020 Class Vehicles.
 2          168. TMS also sold the Class Vehicles with a Federal Emission Control
 3    Warranty and a California Emission Control Warranty. In TMS’s Federal
 4    Emission Control Warranty booklet, TMS states that the Class Vehicles were
 5    “designed, built and equipped to conform at the time of sale with applicable
 6    federal emissions standard” and are “free from defects in materials and
 7    workmanship that may cause the vehicle to fail to meet these standards.” The
 8    warranty expressly covers the evaporative control system, including the fuel
 9    tank. Likewise, TMS’s California Emission Control Warranty provides similar
10    protections.
11          169. TMS breached the express warranties by selling and leasing Class
12    Vehicles with fuel systems that were defective, requiring repair or replacement
13    within the warranty period, and refusing to honor the express warranty by
14    repairing or replacing, free of charge, the defective fuel system and/or its
15    defective components. In addition, when TMS did agree to pay a portion of the
16    costs, TMS nevertheless breached the express warranty by simply replacing
17    Plaintiffs’ and Class Members’ defective fuel system components with similarly
18    defective fuel system components, thus failing to “repair” the Fuel Tank Defect.
19          170. Plaintiffs and members of the Class have had sufficient direct
20    dealings with either TMS or its agents (dealerships and technical support) to
21    established privity of contract between TMS, on one hand, and Plaintiffs and
22    each of the other Class Members on the other hand. Nonetheless, privity is not
23    required here because Plaintiffs and each of the other Class Members are
24    intended third-party beneficiaries of contracts between TMS and its distributors
25    and dealers, and specifically, of TMS’s express warranties. The dealers were not
26    intended to be the ultimate consumers of the Class Vehicles and have no rights
27    under the warranty agreements provided with the Class Vehicles; the warranty
28
                                               Page 49
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 51 of 74 Page ID #:51




 1    agreements were designed for and intended to benefit the consumer only.
 2          171. Plaintiffs Steven Boulom and Kathleen Champigny was not required
 3    to notify TMS of the breach or were not required to do so because affording
 4    TMS a reasonable opportunity to cure its breach of written warranty would have
 5    been futile. TMS was also on notice of the Fuel Tank Defect from its own pre-
 6    production testing, from the early complaints and service requests it received
 7    from Class Members, from repairs and/or replacements of fuel system
 8    components, and from other internal sources.
 9          172. TMS was further provided notice of its breach of express warranties
10    by Plaintiffs Steven Boulom and Kathleen Champigny by letter dated January
11    30, 2020. Plaintiffs Steven Boulom also provided notice of express warranties
12    when he took his Class Vehicle to a Toyota dealership, which is a Toyota-
13    authorized provided of warranty repairs. Despite these notices, TMS failed to
14    cure the breach of express warranties within an adequate time.
15          173. As a direct and proximate cause of TMS’s breach of express
16    warranties, Plaintiffs Steven Boulom and Kathleen Champigny and the other
17    Class Members have suffered, and continue to suffer, damages, including
18    economic damages at the point of sale or lease. Additionally, Plaintiffs Steven
19    Boulom and Kathleen Champigny and the other Class Members have incurred or
20    will incur economic damages at the point of repair in the form of the cost of
21    repair.
22          174. Plaintiffs Steven Boulom and Kathleen Champigny and the other
23    Class Members are entitled to legal and equitable relief against TMS, including
24    actual damages, consequential damages, specific performance, attorneys’ fees,
25    costs of suit, and other relief as appropriate.
26
27
28
                                                Page 50
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 52 of 74 Page ID #:52




 1                              FIFTH CAUSE OF ACTION
 2       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT FOR
 3                      BREACH OF EXPRESS WARRANTIES,
 4                               15 U.S.C. § 2303 ET SEQ.
 5             (By Plaintiffs on behalf of the Class against All Defendants)
 6          175. Plaintiffs incorporate by reference the allegations contained in
 7    paragraphs 1 through 118, supra.
 8          176. Plaintiffs Boulom, Champigny, and Farber bring this cause of action
 9    on behalf of themselves and the Class against TMS.
10          177. The Class Vehicles are a “consumer product” within the meaning of
11    the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
12          178. Plaintiffs and Class Members are “consumers” within the meaning
13    of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
14          179. TMS is a “supplier” and “warrantor” within the meaning of the
15    Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
16          180. TMS’s express warranty is a “written warranty” within the meaning
17    of 15 U.S.C. § 2301(6).
18          181. As set forth supra and incorporated by reference, TMS provided a
19    36-month, 36,000-mile Basic Warranty, a 60-month, 60,000 mile Powertrain
20    Warranty, and a 96-month, 100,000 mile Hybrid System Warranty for 2019
21    Class Vehicles and a 10 year, 150,000 mile Hybrid System Warranty for 2020
22    Class Vehicles.
23          182. TMS breached the express warranties by selling and leasing Class
24    Vehicles with the Fuel Tank Defect, requiring repair or replacement within the
25    warranty period, and refusing to honor the express warranty by repairing or
26    replacing, free of charge, fuel system components that contribute to the Fuel
27    Tank Defect. In addition, when TMS did agree to pay a portion of the costs,
28
                                              Page 51
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 53 of 74 Page ID #:53




 1    Toyota nevertheless breached the express warranty by simply replacing
 2    Plaintiffs’ and Class Members’ defective fuel system components with similarly
 3    defective fuel system components, thus failing to “repair” the defect.
 4          183. TMS’s breach of the express warranties has deprived the Plaintiffs
 5    and Class members of the benefit of their bargain by failing to provide Class
 6    Vehicles with an actual fuel capacity of 14.5 gallons as advertised.
 7          184. Plaintiffs and members of the Class have had sufficient direct
 8    dealings with either TMS or its agents (dealerships and technical support) to
 9    established privity of contract between TMS, on one hand, and Plaintiffs and
10    each of the other Class Members on the other hand. Nonetheless, privity is not
11    required her because Plaintiffs and each of the other Class Members are intended
12    third-party beneficiaries of contracts between TMS and its distributors and
13    dealers, and specifically, of TMS’s express warranties. The dealers were not
14    intended to be the ultimate consumers of the Class Vehicles and have no rights
15    under the warranty agreements provided with the Class Vehicles; the warranty
16    agreements were designed for and intended to benefit the consumer only.
17          185. Affording TMS a reasonable opportunity to cure their breach of
18    written warranties would be unnecessary and futile. At the time of sale or lease
19    of each Class Vehicle and all relevant times thereafter, TMS knew or was
20    reckless in not knowing, of the lack of truth in their statements about the fuel
21    capacity and concomitant range of the Class Vehicles, of the material omissions
22    concerning the standard, quality or grade of the Class Vehicles and the presence
23    of the Fuel Tank Defect and associated safety risk, but failed to repair or replace
24    the defective fuel system and/or disclose the defect. Under the circumstances, the
25    remedies available under any informal settlement procedure would be inadequate
26    and any requirement that Plaintiffs resort to an informal dispute resolution
27    procedure and/or afford TMS additional reasonable opportunities to cure its
28
                                               Page 52
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 54 of 74 Page ID #:54




 1    breach of warranties is excused and thereby is deemed satisfied.
 2            186. Plaintiffs and members of the Class would suffer economic hardship
 3    if they returned their Class Vehicles, but did not receive the return of all
 4    payments made by them to TMS and/or their agents. Thus, Plaintiffs and
 5    members of the Class have not re-accepted their Class Vehicles by retaining
 6    them.
 7            187. Defendants was provided notice by letters dated January 22, 2020
 8    and January 30, 2020, that Plaintiffs intended to pursue a claim under the
 9    MMWA on behalf of a class.
10            188. The amount in controversy of Plaintiffs’ individual claims meets or
11    exceeds the sum or value of $25,000. In addition, the amount in controversy
12    meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
13    computed on the basis of all claims to be determined in this suit.
14            189. TMS has been afforded a reasonable opportunity to cure its breach,
15    including when Plaintiffs and Class Members brought their vehicles in for
16    diagnoses and repair of the defective fuel systems.
17            190. As a direct and proximate cause of TMS’s breach of written
18    warranties, Plaintiffs and Class Members sustained and incurred damages and
19    other losses in an amount to be determined at trial. TMS’s conduct damaged
20    Plaintiffs and Class Members, who are entitled to recover actual damages,
21    consequential damages, specific performance, diminution in value, costs,
22    attorneys’ fees, and/or other relief as appropriate.
23
24
25
26
27
28
                                               Page 53
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 55 of 74 Page ID #:55




 1                              SIXTH CAUSE OF ACTION
 2          VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
 3                    FOR BREACH OF IMPLIED WARRANTIES,
 4                                 15 U.S.C. § 2303 et seq.
 5             (By Plaintiffs on behalf of the Class against All Defendants)
 6          191. Plaintiffs incorporate by reference the allegations contained in
 7    paragraphs 1 through 118, supra.
 8          192. Plaintiffs bring this cause of action on behalf of themselves and the
 9    Class against all Defendants.
10          193. The Class Vehicles are a “consumer product” within the meaning of
11    the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
12          194. Plaintiffs and Class Members are “consumers” within the meaning
13    of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
14          195. Defendants are “suppliers” and “warrantors” within the meaning of
15    the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
16          196. Toyota provided Plaintiffs and the Class with an implied warranty
17    that the Class Vehicles and their components and parts are merchantable, pass
18    without objection in the trade, are fit for the ordinary purposes for which they
19    were sold, are adequately labeled, and conform to the promises and affirmations
20    on the label. However, the Class Vehicles are not merchantable because they are
21    not fit for their ordinary purpose of providing reasonably reliable and safe
22    transportation because, inter alia, the Class Vehicles and their fuel systems
23    suffered from an inherent defect at the time of sale and thereafter and are not fit
24    for their particular purpose of providing safe and reliable transportation. The
25    Class Vehicles would not pass without objection in the trade, are not adequately
26    labeled and do not comfort the promises and affirmations on the label because
27    the fuel capacity of the Class Vehicles is not 14.5 gallons and the range of the
28
                                               Page 54
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 56 of 74 Page ID #:56




 1    Class Vehicle does not approach 580 miles as a result.
 2          197. Toyota impliedly warranted that the Class Vehicles were of
 3    merchantable quality and fit for their intended use. This implied warranty
 4    included, among other things: (i) a warranty that the Class Vehicles and their
 5    fuel systems, which were manufactured, supplied, distributed, and/or sold by
 6    Toyota, would provide safe and reliable transportation; (ii) a warranty that the
 7    Class Vehicles and their fuel systems would be fit for their intended use; (iii) that
 8    the Class Vehicles and their fuel systems would pass without objection in the
 9    trade; (iv) that Class Vehicles are adequately labeled; and (v) that Class Vehicles
10    would conform the promises and affirmations on their labels.
11          198. Toyota impliedly warranted that the Class Vehicles were fit for their
12    particular purpose of providing the fuel efficiency and range expected of a
13    hybrid vehicle with a 14.5 gallon fuel tank. Toyota had reason to know that the
14    Class Vehicles were required by Plaintiffs and the Class for this particular
15    purpose because the Class Vehicles are hybrids and are purchased for fuel
16    efficiency and range. Toyota also knew that Plaintiffs and the Class relied on
17    Toyota’s skill and judgment to furnish goods suitable for this purpose.
18          199. Contrary to the applicable implied warranties, the Class Vehicles
19    and their fuel systems at the time of sale and thereafter were not fit for their
20    ordinary and intended purpose of providing Plaintiffs and Class Members with
21    reliable, durable, and safe transportation, would not pass without objection in the
22    trade, were not adequately labeled, did not conform to the promises and
23    affirmation on their labels, and were not fit for their particular purpose of
24    providing enhanced fuel efficiency and range. Instead, the Class Vehicles are
25    defective, including the defective fuel systems.
26          200. Defendants’ breach of implied warranties has deprived Plaintiffs
27    and Class Members of the benefit of their bargain by failing to provide Class
28
                                                Page 55
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 57 of 74 Page ID #:57




 1    Vehicles with an actual fuel capacity of 14.5 gallons.
 2           201. Plaintiffs and members of the Class have had sufficient direct
 3    dealings with either Toyota or its agents (dealerships and technical support) to
 4    established privity of contract between Toyota, on one hand, and Plaintiffs and
 5    each of the other Class Members on the other hand. Nonetheless, privity is not
 6    required her because Plaintiffs and each of the other Class Members are intended
 7    third-party beneficiaries of contracts between Toyota and its distributors and
 8    dealers, and specifically, of Toyota’s implied warranties. The dealers were not
 9    intended to be the ultimate consumers of the Class Vehicles and have no rights
10    under the warranty agreements provided with the Class Vehicles; the warranty
11    agreements were designed for and intended to benefit the consumer only.
12           202. Affording Defendants a reasonable opportunity to cure their breach
13    of implied warranties would be unnecessary and futile. At the time of sale or
14    lease of each Class Vehicle and all relevant times thereafter, Defendants knew or
15    were reckless in not knowing, of the lack of truth in their statements about the
16    fuel capacity and concomitant range of the Class Vehicles, of the material
17    omissions concerning the standard, quality or grade of the Class Vehicles and the
18    presence of the Fuel Tank Defect and associated safety risk, but failed to repair
19    or replace the defective fuel system and/or disclose the defect. Under the
20    circumstances, the remedies available under any informal settlement procedure
21    would be inadequate and any requirement that Plaintiffs resort to an informal
22    dispute resolution procedure and/or afford Defendants additional reasonable
23    opportunities to cure its breach of warranties is excused and thereby is deemed
24    satisfied.
25           203. Plaintiffs and members of the Class would suffer economic hardship
26    if they returned their Class Vehicles but did not receive the return of all
27    payments made by them to Defendants and/or their agents. Thus, Plaintiffs and
28
                                               Page 56
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 58 of 74 Page ID #:58




 1    members of the Class have not re-accepted their Class Vehicles by retaining
 2    them.
 3            204. Defendants were provided notice by letters sent to TMS dated
 4    January 22, 2020 and January 30, 2020 that Plaintiffs would pursue a claim
 5    under the MMWA on behalf of a class.
 6            205. The amount in controversy of Plaintiffs’ individual claims meets or
 7    exceeds the sum or value of $25,000. In addition, the amount in controversy
 8    meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
 9    computed on the basis of all claims to be determined in this suit.
10            206. Defendants have been afforded a reasonable opportunity to cure its
11    breach, including when Plaintiffs and Class Members brought their vehicles in
12    for diagnoses and repair of the Fuel Tank Defect.
13            207. As a direct and proximate cause of Defendants’ breach of implied
14    warranties, Plaintiffs and Class Members sustained and incurred damages and
15    other losses in an amount to be determined at trial. Defendants’ conduct
16    damaged Plaintiffs and Class Members, who are entitled to recover actual
17    damages, consequential damages, specific performance, diminution in value,
18    costs, attorneys’ fees, and/or other relief as appropriate.
19            208. Because of Defendants’ violations of the Magnuson-Moss Warranty
20    Act as alleged herein, Plaintiffs and Class Members have incurred damages.
21                            SEVENTH CAUSE OF ACTION
22     VIOLATION OF PENNSYLVANIA UNFAIR TRADE PRACTICES AND
23                  CONSUMER PROTECTION LAW (“PUTPCPL”),
24                         73 Pa. Cons. Stat. Ann. §§ 201-1, et seq.
25              (By Plaintiff Farber on behalf of the Pennsylvania Sub-Class
26                                 against All Defendants)
27            209. Plaintiff Farber incorporates by reference the allegations contained
28
                                                Page 57
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 59 of 74 Page ID #:59




 1    in paragraphs 1 through 118, supra.
 2          210. Plaintiff Alanna Farber brings this Count on behalf of herself and
 3    members of the Pennsylvania Sub-Class.
 4          211. Plaintiff Farber and the members of the Pennsylvania Sub-Class are
 5    persons within the context of the PUTPCPL, see 73 Pa. Cons. Stat. § 201-1, who
 6    purchased and/or leased class vehicles for personal, family, or household use.
 7          212. Defendants are “persons” within the context of the PUTPCPL. See
 8    73 Pa. Cons. Stat. § 201(2).
 9          213. Defendants engaged in trade and commerce within the context of the
10    PUTPCPL. See 73 Pa. Cons. Stat. § 201-2(3).
11          214. Defendants violated 73 Pa. Cons. Stat. §201-2(4)(v) by representing
12    that Class Vehicles have characteristics, uses, benefits and/or qualities they do
13    not possess.
14          215. Defendants violated 73 Pa. Cons. Stat. §201-2(4)(viii) by
15    representing that Class Vehicles are of a particular standard, quality, or grade
16    when they are of another.
17          216. Defendants violated 73 Pa. Cons. Stat. §201-2(4)(ix) by advertising
18    goods with the intent not to sell them as advertised.
19          217. Defendants violated 73 Pa. Cons. Stat. §201-2(4)(xxi) by engaging
20    in deception, fraud, false pretense, false promise, misrepresentation, knowing
21    concealment, suppression and/or omission of material facts concerning Class
22    Vehicles with the intent to deceive Plaintiff Farber and members of the
23    Pennsylvania Sub-Class.
24          218. Defendants committed unconscionable, deceptive and unfair trade
25    practices, including, but not limited to, deception, fraud, false pretense, false
26    promise, misrepresentation and the knowing concealment, suppression and
27    omissions of materials facts concerning the Class Vehicles’ Fuel Tank Defect
28
                                                Page 58
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 60 of 74 Page ID #:60




 1    and corresponding safety risk with the intent that Plaintiff Farber and members
 2    of the Pennsylvania Sub-Class would rely upon their misstatements and
 3    omissions in connection with the sale and/or advertisement of Class Vehicles.
 4          219. Defendants fraudulently, intentionally, negligently and/or recklessly
 5    misrepresented to Plaintiff Farber and members of the Pennsylvania Sub-Class
 6    the characteristics of the Class Vehicles’ fuel systems with respect to materials,
 7    manufacture, durability, design, capacity, and longevity.
 8          220. Defendants that Plaintiff Farber and members of the Pennsylvania
 9    Sub-Class would, in the course of their decision to expend money in purchasing,
10    leasing, and/or repairing Class Vehicles, reasonably rely upon the
11    misrepresentations, misleading characterizations and material omissions
12    concerning the quality of the Class Vehicles’ fuel systems with respect to
13    materials, workmanship, design, manufacture, and information in the owner’s
14    manuals.
15          221. Information regarding the Fuel Tank Defect is material to
16    consumers in that the defect poses a safety risk and is directly related to the fuel
17    efficiency and range of the Class Vehicles, which is why consumers purchase
18    hybrid vehicles.
19          222. Defendants violated the PUTPCPL by failing to inform Class
20    Vehicles owners and lessees prior to purchase and/or lease, or during the
21    warranty period, that Class Vehicles’ fuel system were defectively design and/or
22    manufactured and were accompanied by misstatements about the fuel capacity of
23    the fuel tank.
24          223. Defendants violated the PUTPCPL by failing to inform Class
25    Vehicle owners prior to purchase and/or during the warranty period that Class
26    Vehicles’ fuel systems contained defects and would require replacement of
27    expensive components.
28
                                               Page 59
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 61 of 74 Page ID #:61




 1          224. As a proximate and direct result of Defendants’ unfair and deceptive
 2    trade practices, Plaintiff Farber and members of the Pennsylvania Sub-Class
 3    purchased or leased Class Vehicles and suffered an ascertainable loss and
 4    financial harm.
 5          225. Plaintiff Farber and members of the Pennsylvania Sub-Class
 6    experienced the Fuel Tank Defect, monetary damages in the form of the
 7    premium they paid for hybrid vehicles which were held out to be efficient,
 8    operable and safe vehicles, diminution of Class Vehicle resale, and other
 9    substantial damages and inconvenience.
10          226. The conduct of Defendants offends public policy as established by
11    statutes and common law, is immoral, unethical, oppressive and/or unscrupulous
12    and caused unavoidable and substantial injury to Class Vehicles owners and
13    lessees, who were unable to have reasonably avoided the injury due to no fault of
14    their own) without any countervailing benefits to consumers.
15          227. Plaintiff Farber and members of the Pennsylvania Sub-Class
16    demand judgment against Defendants for restitution, disgorgement, statutory and
17    actual monetary damages, including multiple damages, interest, costs, and
18    attorneys’ fees and injunctive relief, including a declaratory judgment and an
19    appropriate court order prohibiting Defendants from further deceptive acts and
20    practices as described herein.
21                            EIGHTH CAUSE OF ACTION
22                        BREACH OF IMPLIED WARRANTY
23            (By Plaintiff Farber on behalf of the Pennsylvania Sub-Class
24                                against All Defendants)
25          228. Plaintiffs incorporate by reference the allegations contained in
26    paragraphs 1 through 118, supra.
27          229. Plaintiff Alanna Farber brings this Count on behalf of herself and
28
                                               Page 60
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 62 of 74 Page ID #:62




 1    members of the Pennsylvania Sub-Class.
 2              230. Toyota was at all relevant times the manufacturer, distributor,
 3    warrantor, and/or seller of the Class Vehicles through their authorized agents for
 4    retail sales. Toyota knew or had reason to know of the specific use for which the
 5    Class Vehicles were purchased or leased because the Class Vehicles are hybrid
 6    vehicles.
 7              231. Toyota provided Plaintiff Farber and Pennsylvania Sub-Class
 8    Members with an implied warranty that the Class Vehicles and their components
 9    and parts are merchantable, pass without objection in the trade, are fit for the
10    ordinary purposes for which they were sold, are adequately labeled, and conform
11    to the promises and affirmations on the label. However, the Class Vehicles are
12    not merchantable because they are not fit for their ordinary purpose of providing
13    reasonably reliable and safe transportation because, inter alia, the Class Vehicles
14    and their fuel systems suffered from an inherent defect at the time of sale and
15    thereafter and are not fit for their particular purpose of providing safe and
16    reliable transportation. The Class Vehicles would not pass without objection in
17    the trade, are not adequately labeled and do not comfort the promises and
18    affirmations on the label because the fuel capacity of the Class Vehicles is not
19    14.5 gallons and the range of the Class Vehicle does not approach 580 miles as a
20    result.
21              232. Toyota impliedly warranted that the Class Vehicles were of
22    merchantable quality and fit for their intended use. This implied warranty
23    included, among other things: (i) a warranty that the Class Vehicles and their
24    fuel systems, which were manufactured, supplied, distributed, and/or sold by
25    Toyota, would provide safe and reliable transportation; (ii) a warranty that the
26    Class Vehicles and their fuel systems would be fit for their intended use; (iii) that
27    the Class Vehicles and their fuel systems would pass without objection in the
28
                                                 Page 61
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 63 of 74 Page ID #:63




 1    trade; (iv) that Class Vehicles are adequately labeled; and (v) that Class Vehicles
 2    would conform the promises and affirmations on their labels.
 3          233. Toyota impliedly warranted that the Class Vehicles were fit for their
 4    particular purpose of providing the fuel efficiency and range expected of a
 5    hybrid vehicle with a 14.5 gallon fuel tank. Toyota knew that Plaintiff Farber
 6    and Pennsylvania Sub-Class had reason to know that the Class Vehicles were
 7    required for this particular purpose. Toyota also knew that Plaintiff Farber and
 8    Pennsylvania Sub-Class relied on Toyota’s skill and judgment to furnish goods
 9    suitable for this purpose.
10          234. Contrary to the applicable implied warranties, the Class Vehicles
11    and their fuel systems at the time of sale and thereafter were not fit for their
12    ordinary and intended purpose of providing Plaintiff Farber and Pennsylvania
13    Sub-Class Members with reliable, durable, and safe transportation, would not
14    pass without objection in the trade, were not adequately labeled, did not conform
15    to the promises and affirmation on their labels, and were not fit for their
16    particular purpose of providing enhanced fuel efficiency and range. Instead, the
17    Class Vehicles are defective, including the defective fuel systems.
18          235. Plaintiffs and members of the Class have had sufficient direct
19    dealings with either Toyota or its agents (dealerships and technical support) to
20    established privity of contract between Toyota, on one hand, and Plaintiffs and
21    each of the other Class Members on the other hand. Nonetheless, privity is not
22    required her because Plaintiffs and each of the other Class Members are intended
23    third-party beneficiaries of contracts between Toyota and its distributors and
24    dealers, and specifically, of Toyota’s implied warranties. The dealers were not
25    intended to be the ultimate consumers of the Class Vehicles and have no rights
26    under the warranty agreements provided with the Class Vehicles; the warranty
27    agreements were designed for and intended to benefit the consumer only.
28
                                                Page 62
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 64 of 74 Page ID #:64




 1          236. The alleged Fuel Tank Defect is inherent and was present in each
 2    Class Vehicle at the time of sale.
 3          237. Because of Toyota’s breach of the applicable implied warranties,
 4    owners and/or lessees of the Class Vehicles suffered an ascertainable loss of
 5    money, property, and/or value of their Class Vehicles. Additionally, because of
 6    the Fuel Tank Defect, Plaintiff Farber and Pennsylvania Sub-Class Members
 7    were harmed and suffered actual damages in that the Class Vehicles’ fuel
 8    systems are substantially certain to fail before the end of their design life.
 9          238. Toyota’s actions, as complained of herein, breached the implied
10    warranty that the Class Vehicles were of merchantable quality and fit for such
11    use in violation of 13 Pa. Cons. Stat. §§ 2314 and 2315.
12          239. As a direct and proximate result of Defendants’ breach of the
13    implied warranties of merchantability and fitness for particular purpose, Plaintiff
14    Farber and members of the Pennsylvania Sub-Class have been damaged in an
15    amount to be proven at trial.
16                              NINTH CAUSE OF ACTION
17                        BREACH OF EXPRESS WARRANTY
18    (By Plaintiff Farber on behalf of the Pennsylvania Sub-Class against TMS)
19          240. Plaintiffs incorporate by reference the allegations contained in
20    paragraphs 1 through 118, supra.
21          241. Plaintiff Alanna Farber brings this cause of action on behalf of
22    herself and members of the Pennsylvania Sub-Class.
23          242. TMS provided all purchasers and lessees of the Class Vehicles with
24    an express warranty described infra, which became a material part of the
25    bargain. Accordingly, TMS’s express warranty is an express warranty under
26    Pennsylvania law.
27          243. The fuel systems were manufactured and/or installed in the Class
28
                                                Page 63
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 65 of 74 Page ID #:65




 1    Vehicles by TMS and are covered by the express warranty.
 2          244. In a section entitled “What is Covered,” TMS’s express warranty
 3    provides in relevant part that “This warranty covers repairs and adjustments
 4    needed to correct defects in materials or workmanship of any part supplied by
 5    Toyota.”
 6          245. According to TMS, the Basic Warranty coverage for Toyota models
 7    “is for 36 months or 36,000 miles, whichever occurs first…” The Powertrain
 8    warranty coverage “is for 60 months or 60,000 miles, whichever occurs first.”
 9    Further, there is a Hybrid System Warranty for 96 months or 100,000 miles for
10    2019 Class Vehicles and a Hybrid System Warranty for 10 years or 150,000
11    miles for 2020 Class Vehicles.
12          246. TMS breached the express warranties by selling and leasing Class
13    Vehicles with fuel systems that were defective, requiring repair or replacement
14    within the warranty period, and refusing to honor the express warranty by
15    repairing or replacing, free of charge, the defective fuel system and/or its
16    defective components. In addition, when TMS did agree to pay a portion of the
17    costs, TMS nevertheless breached the express warranty by simply replacing
18    Plaintiffs’ and Class Members’ defective fuel system components with similarly
19    defective fuel system components, thus failing to “repair” the Fuel Tank Defect.
20          247. Plaintiffs and members of the Class have had sufficient direct
21    dealings with either TMS or its agents (dealerships and technical support) to
22    established privity of contract between TMS, on one hand, and Plaintiffs and
23    each of the other Class Members on the other hand. Nonetheless, privity is not
24    required her because Plaintiffs and each of the other Class Members are intended
25    third-party beneficiaries of contracts between TMS and its distributors and
26    dealers, and specifically, of TMS’s express warranties. The dealers were not
27    intended to be the ultimate consumers of the Class Vehicles and have no rights
28
                                               Page 64
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 66 of 74 Page ID #:66




 1    under the warranty agreements provided with the Class Vehicles; the warranty
 2    agreements were designed for and intended to benefit the consumer only.
 3          248. Plaintiff Farber was not required to notify TMS of the breach or
 4    were not required to do so because affording TMS a reasonable opportunity to
 5    cure its breach of written warranty would have been futile. TMS was also on
 6    notice of the Fuel Tank Defect from its own pre-production testing, from the
 7    early complaints and service requests it received from Class Members, from
 8    repairs and/or replacements of fuel system components, and from other internal
 9    sources.
10          249. TMS was further provided notice of its breach of express warranties
11    by Plaintiff Farber by letter dated January 22, 2020. Plaintiff Farber also
12    provided notice of express warranties when she took her Class Vehicle to Sloane
13    Toyota, a Toyota-authorized provided of warranty repairs. Despite these notices,
14    TMS failed to cure the breach of express warranties within an adequate time.
15          250. As a direct and proximate cause of TMS’s breach of express
16    warranties, Plaintiff Farber and the Pennsylvania Sub-Class have suffered, and
17    continue to suffer, damages, including economic damages at the point of sale or
18    lease. Additionally, Plaintiff Farber and the Pennsylvania Sub-Class have
19    incurred or will incur economic damages at the point of repair in the form of the
20    cost of repair.
21          251. Plaintiff Farber and the Pennsylvania Members seek full
22    compensatory damages allowable by law, attorneys’ fees, costs, punitive
23    damages, restitution, the repair or replacement of all class vehicles, the refund of
24    money paid to own or lease all class, and appropriate equitable relief including
25    injunctive relief, a declaratory judgment, and a court order enjoining TMS’s
26    wrongful acts and practices, and any other relief to which Plaintiff Farber and the
27    Pennsylvania Sub-Class Members may be entitled.
28
                                               Page 65
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 67 of 74 Page ID #:67




 1                               TENTH CAUSE OF ACTION
 2                                 UNJUST ENRICHMENT
 3        (By Plaintiffs on Behalf of the Class, or Alternatively on behalf of the
 4             California and Pennsylvania Sub-Class against All Defendants)
 5             252. Plaintiffs incorporate by reference the allegations contained in
 6    paragraphs 1 through 118, supra.
 7             253. Plaintiffs bring this cause of action on behalf of themselves and the
 8    Class, or alternatively, Plaintiffs Steven Boulom and Kathleen Champigny bring
 9    this cause of action on behalf of himself and the California Sub-Class and
10    Plaintiff Farber brings this cause of action on behalf of herself and the
11    Pennsylvania Sub-Class.
12             254. As a direct and proximate result of Toyota’s misrepresentations
13    about the fuel capacity, range, and safety of the Class Vehicles and failure to
14    disclose known defects, Toyota has profited through the sale and lease of the
15    Class Vehicles. Although these vehicles are purchased through Toyota’s agents,
16    the money from the vehicle sales flows directly back to Toyota.
17             255. As a result of its wrongful acts, concealments, and omissions of the
18    defect in its Class Vehicles, as set forth above, Toyota charged higher price for
19    their vehicles than the vehicles’ true value. Plaintiffs and members of the Class
20    paid that higher price for their vehicles to Toyota’s authorized distributors and
21    dealers, which are in Toyota’s control. Toyota also reaps huge profits from the
22    sale of its vehicles through its authorized distributors and dealers, netting an
23    operating income of$1.29 billion for the fiscal year ending March 31, 2019
24    alone.
25             256. Additionally, as a direct and proximate result of Toyota’s failure to
26    disclose known defects in the Class Vehicles, Plaintiffs and Class Members have
27    vehicles that will require high-cost repairs that can and therefore have conferred
28
                                                 Page 66
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 68 of 74 Page ID #:68




 1    an unjust substantial benefit upon Toyota.
 2          257. Toyota has been unjustly enriched due to the known defects in the
 3    Class Vehicles through the use money paid that earned interest or otherwise
 4    added to Toyota’s profits when said money should have remained with Plaintiffs
 5    and Class Members.
 6          258. As a result of the Toyota’s unjust enrichment, Plaintiffs and Class
 7    Members have suffered damages.
 8                                RELIEF REQUESTED
 9          259. Plaintiffs, on behalf of themselves and all others similarly situated,
10    request the Court to enter judgment against Defendants, as follows:
11                (a)   An order certifying the proposed Class and Sub-Classes,
12                      designating Plaintiffs as named representative of the Class,
13                      and designating the undersigned as Class Counsel;
14                (a)   A declaration that Defendants are financially responsible for
15                      notifying all Class Members about the defective nature of the
16                      of the fuel system, including the need for repairs;
17                (b)   An order enjoining Defendants from further deceptive
18                      distribution, sales, and lease practices with respect to Class
19                      Vehicles; compelling Defendants to issue a voluntary recall
20                      for the Class Vehicles pursuant to 49 U.S.C. § 30118(a);
21                      compelling Defendants to remove, repair, and/or replace the
22                      Class Vehicles’ defective fuel systems with suitable
23                      alternative product(s) that do not contain the defects alleged
24                      herein; enjoining Defendants from selling the Class Vehicles
25                      with the misleading information; and/or compelling TMS to
26                      reform its warranty, in a manner deemed to be appropriate by
27                      the Court, to cover the injury alleged and to notify all Class
28
                                              Page 67
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 69 of 74 Page ID #:69




 1                     Members that such warranty has been reformed;
 2               (c)   A declaration requiring Defendants to comply with the
 3                     various provisions of the Song-Beverly Act alleged herein and
 4                     to make all the required disclosures;
 5               (d)   An award to Plaintiffs and the Class for compensatory,
 6                     exemplary, and statutory damages, including interest, in an
 7                     amount to be proven at trial.
 8               (e)   Any and all remedies provided pursuant to the Song-Beverly
 9                     Act, including California Civil Code section 1794;
10               (f)   Any and all remedies provided pursuant to the Magnuson-
11                     Moss Warranty Act;
12               (g)   A declaration that Defendants must disgorge, for the benefit
13                     of the Class, all or part of the ill-gotten profits it received
14                     from the sale or lease of its Class Vehicles or make full
15                     restitution to Plaintiffs and Class Members;
16               (h)   An award of attorneys’ fees and costs, as allowed by law;
17               (i)   An award of attorneys’ fees and costs pursuant to California
18                     Code of Civil Procedure § 1021.5;
19               (j)   An award of attorneys’ fees and costs pursuant to 73 Pa. Con.
20                     Stat. § 201-9.2;
21               (k)   An award of pre-judgment and post-judgment interest, as
22                     provided by law;
23               (l)   Leave to amend the Complaint to conform to the evidence
24                     produced at trial; and
25               (m)   Such other relief as may be appropriate under the
26                     circumstances.
27
28
                                             Page 68
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 70 of 74 Page ID #:70




 1                               DEMAND FOR JURY TRIAL
 2          260. Pursuant to Federal Rule of Civil Procedure 38(b) and Central
 3    District of California Local Rule 38-1, Plaintiffs demand a trial by jury of all
 4    issues in this action so triable.
 5
      Dated: January 30, 2020                     Respectfully submitted,
 6
                                                  Capstone Law APC
 7
 8
                                             By: /s/ Steven R. Weinmann
 9                                               Steven R. Weinmann
                                                 Tarek H. Zohdy
10                                               Cody R. Padgett
                                                 Trisha K. Monesi
11
                                                  BERGER MONTAGUE PC
12                                                Russell D. Paul (Pro Hac Vice to be filed)
                                                  Amey J. Park (Pro Hac Vice to be filed)
13                                                Abigail J. Gertner (Pro Hac Vice to be
                                                  filed)
14                                                1818 Market Street
                                                  Suite 3600
15                                                Philadelphia, PA 19103
                                                  Tel: (215) 875-3000
16                                                Fax: (215) 875-4604
                                                  rpaul@bm.net
17
                                                  Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                                  Page 69
                                          CLASS ACTION COMPLAINT
Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 71 of 74 Page ID #:71




         EXHIBIT 1
DocuSign Envelope ID: AF0B8EEA-0AF8-4AF9-B75A-A0CE961BDDEB
          Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 72 of 74 Page ID #:72




             1     Steven Weinmann (SBN 190956)
                   Steven.Weinmann@capstonelawyers.com
             2     Tarek H. Zohdy (SBN 247775)
                   Tarek.Zohdy@capstonelawyers.com
             3     Cody R. Padgett (SBN 275553)
                   Cody.Padgett@capstonelawyers.com
             4     Trisha K. Monesi (SBN 303512)
                   Trisha.Monesi@capstonelawyers.com
             5     Capstone Law APC
                   1875 Century Park East, Suite 1000
             6     Los Angeles, California 90067
                   Telephone: (310) 556-4811
             7     Facsimile: (310) 943-0396

             8     Attorneys for Plaintiffs
                                             UNITED STATES DISTRICT COURT
             9
                                            CENTRAL DISTRICT OF CALIFORNIA
           10
           11      STEVEN BOULOM, KATHLEEN                   Case No.:
                   CHAMPIGNY, and ALANNA
           12      FARBER, individually, and on
                   behalf of a class of similarly situated   DECLARATION OF STEVEN
           13      individuals,                              BOULOM IN SUPPORT OF VENUE
                                                             FOR CLASS ACTION COMPLAINT
           14                      Plaintiffs,               PURSUANT TO CIVIL CODE
                                                             SECTION 1780(d)
           15              v.

           16      TOYOTA MOTOR SALES, U.S.A.,
                   INC., a California corporation,
           17      TOYOTA MOTOR NORTH
                   AMERICA, INC., a California
           18      corporation, and TOYOTA MOTOR
                   CORPORATION, a Japanese
           19      corporation,

           20                      Defendants.

           21
           22
           23
           24
           25
           26
           27
           28

                      DECLARATION OF STEVEN BOULOM IN SUPPORT OF VENUE FOR CLASS ACTION COMPLAINT
DocuSign Envelope ID: AF0B8EEA-0AF8-4AF9-B75A-A0CE961BDDEB
          Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 73 of 74 Page ID #:73




             1
                            I, Steven Boulom, declare under penalty of perjury as follows:
             2
                            1.     I make this declaration based upon my personal knowledge except
             3
                   as to those matters stated herein that are based upon information and belief, and
             4
                   as to those matters I believe to be true. I am over the age of eighteen, a citizen of
             5
                   the State of California, and am a named Plaintiff in the litigation described in the
             6
                   caption page of this declaration.
             7
                            2.     Pursuant to California Civil Code section 1780(d), this Declaration
             8
                   is submitted in support of Plaintiff’s Selection of Venue for the Trial of
             9
                   Plaintiffs’ Cause of Action alleging violation of California’s Consumers Legal
           10
                   Remedies Act.
           11
                            3.     I reside in Carson, California, which is in the County of Los
           12
                   Angeles. I keep my vehicle, which is the subject of this lawsuit, at my home in
           13
                   Los Angeles. I also service my vehicle in the County of Los Angeles.
           14
                            4.     I am informed and believe that Defendant Toyota Motor Sales,
           15
                   U.S.A., Inc., is a California corporation organized and existing under the laws of
           16
                   the State of California and registered with the California Secretary of State to
           17
                   conduct business in California. On information and belief, Defendant conducts
           18
                   business in Los Angeles County, including marketing, distributing, and servicing
           19
                   vehicles through its authorized dealerships.
           20
           21
           22
           23
                   ///
           24
                   ///
           25
                   ///
           26
                   ///
           27
                   ///
           28
                                                              Page 1
                         DECLARATION OF STEVEN BOULOM IN SUPPORT OF VENUE FOR CLASS ACTION COMPLAINT
DocuSign Envelope ID: AF0B8EEA-0AF8-4AF9-B75A-A0CE961BDDEB
          Case 2:20-cv-00999-GW-ADS Document 1 Filed 01/30/20 Page 74 of 74 Page ID #:74




             1             5.      Based on the facts set forth herein, this Court is a proper venue for
             2     the prosecution of Plaintiffs’ Cause of Action alleging violation of California’s
             3     Consumer Legal Remedies Act because the vehicle that is the subject of the
             4     lawsuit is situated here, and a substantial portion of the events giving rise to my
             5     claims occurred here. Further, Defendants conduct business in the Central
             6     District of California and the County of Los Angeles, California.
             7             I declare under penalty of perjury under the laws of the State of California
             8     and the United States of America that the foregoing is true and correct.
             9             Executed this day of January
                                                         ____, 2020, in Carson, California.
           10
           11                                                _____________________
           12                                                               Steven Boulom
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                              Page 2
                      DECLARATION OF STEVEN BOULOM IN SUPPORT OF VENUE FOR CLASS ACTION COMPLAINT
